ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_08_FR.txt. 127

OPINION INDIVIDUELLE DE M. DE CASTRO

Jai voté pour l’avis consultatif parce qu’il déclare qu’il n’y a pas de liens de
souveraineté entre d’une part le territoire du Sahara occidental et d’autre part
le Royaume du Maroc et l’ensemble mauritanien et qu’il y a lieu d'appliquer
audit territoire le principe de l’autodétermination, donnant ainsi une réponse
juste, claire et concluante aux vraies questions posées à la Cour. En revanche
je ne puis suivre l’avis consultatif ni dans sa déclaration sur l’existence
d’autres liens juridiques du territoire avec le Royaume du Maroc et l’en-
semble mauritanien, ni dans tous ses raisonnements. Pour justifier mon vote, je
me sens obligé d’exposer ci-aprés mon opinion individuelle.

INTRODUCTION
1. Origine de l'affaire

Pour la clarté de l’exposé et pour éviter des redites, il me semble utile
d'établir les antécédents les plus significatifs de l’affaire portée devant la
Cour.

A l’origine lointaine de la résolution 3292 (X XIX) de l’Assemblée générale
des Nations Unies, se trouve l’activité passionnée d’une personnalité extra-
ordinaire, Si Allal El Fassi. C’est à lui que le Maroc doit de s’être intéressé à
Pexpansion de ses frontières. Il semble encore que, vers 1956, les Marocains
croyaient fermement que l'Etat chérifien ne dépassait pas le cours de l’oued
Draa. Des ministres du gouvernement ignoraient même l’existence de la zone
méridionale du protectorat espagnol !. Au contraire, dès avant l’indépen-
dance du Maroc, El Fassi préchait la reconstitution du Grand Maroc, en
revendiquant la Mauritanie, le Rio de Oro, la Sakiet El Hamra, une partie de
l'Algérie — Tindouf et Colomb-Béchard — et une partie du Mali, sur la base
des droits historiques du Maroc. Il a pu se glorifier de son œuvre en disant:
« Jai d’abord été le seul à appeler à la libération du Sahara et l’on a accueilli
cet appel avec des rires 2.» Estimant les droits du Maroc sur ces territoires
plus forts que la volonté du peuple autochtone, il affirme:

« la Mauritanie n’a [pas] le droit de se séparer du reste du Maroc. Le Roi
et le peuple auraient éventuellement le devoir — ce qu’à Dieu ne plaise —

! Husson, La question des frontières terrestres du Maroc, 1960, p. 44. Cela s'explique
parce que Tarfaya ou la région des Tekna était à l'extrémité du bled siba pacifié par les
armées françaises et espagnoles.

2 En s'adressant à la tribu des Beni-Mestara le 16 octobre 1957, Husson, op. cit.
p. 48.

119
128 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

de contraindre par la force les Mauritaniens à sauvegarder l’unité de la
Patrie !.»

Les thèses d'El Fassi arrivent au niveau international lors du débat de la
Quatrième Commission concernant les renseignements à donner sur les
territoires non autonomes, lorsque le représentant du Maroc proteste contre
l'inscription dela Mauritanie, du Sahara espagnol et de l’enclave d’Ifni parmi
les territoires non autonomes. Ce sont, dit-il, des parties intégrantes du
territoire marocain (14 octobre 1957, A/C.4/SR.670).

C’est sur la base de ces prétendus droits historiques — et des arguments
analogues seront employés plus tard à propos du Sahara occidental — que le
Maroc s’oppose à l'ONU 4 la déclaration de l'indépendance de la Maurita-
nie ?. A l’Assemblée générale, quelques pays sont en faveur des revendications
du Maroc, d’autres pensent à la primauté de l’autodétermination des peuples.
A cette occasion le représentant du Sénégal fait observer qu’il serait contra-
dictoire que l'ONU donne satisfaction aux revendications du Maroc à un
moment où l’on élabore un projet de résolution tendant à ce que soit
proclamée l'indépendance de tous les peuples sous administration coloniale
(16 novembre 1960, A/4445).

Le projet mentionné par le représentant du Sénégal devient la résolution
1514 (XV) du 14 décembre 1960. La Mauritanie sera finalement reconnue
comme Etat indépendant et admise comme Membre de l'ONU.

La force naissante du principe de l’autodétermination aura son effet sur le
statut du Sahara occidental. L'Espagne et l'ONU se mettent d’accord pour
considérer ce territoire comme « territoire non autonome », donc soumis à la
décolonisation laquelle, depuis la résolution 2229 (XXI) du 20 décembre
1966, doit s’effectuer par le moyen d’un référendum en consultation entre la
Puissance administrante, les Gouvernements marocain et mauritanien et
toute autre partie intéressée.

De son côté, le Maroc manifeste depuis 1966 son désir de voir les régions
sahariennes accéder à l’indépendance 3. Dès lors la politique du Maroc est
d’insister afin que la Puissance administrante donne l'indépendance au
Sahara occidental et il vote les résolutions de l’Assemblée générale à cet effet
(citées dans la résolution 3292 (XXIX)).

M. Lazrak, professeur à Université de Rabat, fait observer dans son livre
publié en 1974 (mentionné dans la note 1):

«le changement de l'attitude marocaine … constitue un événement
important de la diplomatie marocaine et même dans le processus général
de la décolonisation en ce sens que l’autodétermination prônée par le

! Critique des propos du prince héritier, 17 septembre 1958, Husson, op. cit., p. 72.

2 A voir dans le Livre blanc sur la Mauritanie, Rabat, 1966, surtout p.9-11..

3 Déclarations du ministre des affaires étrangères en octobre 1966 et du ministre de
l’intérieur en date du 7 mai 1967. Voir sur la réunion tenue à Addis-Abeba le 7 juin 1966,
Lazrak, Le contentieux territorial entre le Maroc et l'Espagne, 1974, p. 364-365.

120
129 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Maroc va devenir la doctrine des Nations Unies et par conséquent la
seule solution retenue au problème du Sahara » (p. 365).

Dans ce même livre, M. Lazrak note l'existence des « données nouvelles du
problème du Sahara», d’ordre économique (gisement de Bou Craa) et
politique (relations du Maroc avec la Mauritanie et l'Algérie) (p. 355 et suiv.).

Mais un nouveau changement a lieu. Dans un message au chef de l'Etat
espagnol, S. M. le roi Hassan II se plaint de la «nouvelle politique au
Sahara » de l'Espagne (A/9654). La politique annoncée par le ministre des
affaires étrangères d’Espagne — politique concrétisée plus tard par une
communication au Secrétaire général de l'ONU — est qu’il a été décidé
d'organiser un référendum pour la décolonisation du Sahara, sous les
auspices et la garantie de l’Organisation des Nations Unies, au cours du
premier semestre de 1975, à une date à fixer suffisamment à l’avance (A/9714,
21 août 1974)...

La réaction du Roi prend forme dans la lettre du 23 septembre 1974
adressée au ministre des affaires étrangères d’Espagne par le ministre des
affaires étrangères du Maroc. La lettre reproduit les termes d’une déclaration
du Roi à la presse:

« Vous prétendez, Gouvernement espagnol, que le Sahara était res
nullius; vous prétendez que c’était une terre ou un bien qui était tombée
en déshérence; vous prétendez qu’il n’y avait aucun pouvoir ni aucune
administration établis sur le Sahara; le Maroc prétend le contraire. Alors
demandons l’arbitrage de la Cour internationale de Justice. Elle dira le
droit sur titres et elle pourra à ce moment-là éclairer l'Organisation des
Nations Unies pour recommander au Maroc et à l’Espagne la voie à
suivre. »

En conséquence le Gouvernement marocain propose formellement au Gou-
vernement espagnol

« de soumettre conjointement cette question à l’arbitrage de la Cour
internationale de Justice, conformément à l'esprit et à la lettre du
chapitre VI de la Charte des Nations Unies traitant du règlement
pacifique des différends » (A/9771, 24 septembre 1974).

Le Gouvernement espagnol ne répond pas. J’en ignore la raison.

Le 30 septembre 1974 M. Laraki, représentant du Maroc, déclare devant
l’Assemblée générale qu’en matière de décolonisation le principe de l’autodé-
termination n’est pas toujours applicable: « pour le Maroc, la décolonisation
des deux provinces sahariennes impliquait leur réintégration au sein de l'Etat
marocain » (A/PV.2249). ‘

Selon M. Laraki, il existe un contentieux qui oppose le Maroc à l'Espagne
depuis 1956. Pour le résoudre, il propose à nouveau de soumettre à la Cour les
questions suivantes:

121
130 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

« Les deux territoires sahariens en question étaient-ils à l’origine,
comme le prétend le Gouvernement espagnol, des res nullius, des
territoires sans maitre ouverts à toute occupation? Ou relevaient-ils, au
moment de leur occupation, de la souveraineté et de l'administration de
l'Etat marocain? » (Ibid.)

Si cette voie directe n’est pas suivie, ajoute-t-il, il reste la voie de la demande
d’un avis consultatif à la Cour par l’Assemblée générale; et M. Laraki de
commenter: « L’avis émis par la haute juridiction internationale sur un point
de droit pourrait avoir une portée aussi considérable que la décision d’ar-
bitrage. » (Ibid.) ‘

M. Laraki, suivant les directives du Roi formulées dans la lettre du
23 septembre et s'appuyant sur les raisonnements exposés à l’Assemblée,
revendique le territoire du Sahara occidental en vertu des titres ou liens
historiques du Maroc. En conséquence il n’est plus question des « autres
parties intéressées » et on méconnaît le droit à l’autodétermination de la
population autochtone qui semblait assuré par les résolutions de l’Assemblée.

L’entente politique du groupe africain fait que la réaction contre les
demandes marocaines est modérée, mais elle se manifeste tout de même, et
avec force, en faveur du principe de l’autodétermination.

Devant l’Assemblée générale, la Mauritanie, tout en faisant état de sa
revendication du Sahara occidental comme partie intégrante de la Répu-
blique islamique de Mauritanie, tient à dire que, quel que soit l’avis de la
Cour, «le droit à l’autodétermination de la population du Sahara ne
saurait faire l’objet d’une entrave quelconque » (A/PV.2251). De son côté
l'Algérie affirme « que l’opinion de la population directement intéressée
constituera toujours l'élément primordial et déterminant de tout règlement »
(A/PV.2265). Les représentants de la Puissance administrante s'expriment
dans le même sens (A/PV.2253 et 2257).

Il est intéressant de rappeler les antécédents de la résolution 3292 (XXIX).
En présentant le projet de résolution à la Quatrième Commission, le repré-
sentant de la Haute-Volta dit qu’il est « le fruit de longues négociations entre
les délégations intéressées, en particulier celles de la Mauritanie, du Maroc et
de l’Algérie » (A/C.4/SR.2130). Le représentant du Sénégal — un des pays
du groupe des trente-cing qui présente le projet — explique que l’objet de la
résolution proposée devrait être de pouvoir

«aider les pays africains intéressés à trouver une solution, même
d’attente, qui respecte à la fois les dispositions de la déclaration sur
l'octroi de l’indépendance et le droit éventuel que tel ou tel pays pourrait
avoir sur un territoire sous domination étrangère » (A/C.4/SR.2124).

Selon le représentant de la Côte d'Ivoire, également du groupe africain, le
projet est rédigé « dans un esprit de compromis » et:

«on a introduit dans le texte initial un certain nombre d’éléments qui
permettent à l’Assemblée de rester conséquente avec elle-même, à savoir,

122
131 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

premièrement, l’affirmation, dans le préambule, du droit à l’autodéter-
mination du peuple du Sahara espagnol » (A/C.4/SR.2131).

La matière du compromis ci-dessus mentionné peut aussi se déduire du
rapport du secrétaire général administratif de l'Organisation de l'Unité
africaine. Selon lui, lors de la présentation au groupe africain du projet
marocain de demande d’avis consultatif à la Cour, plusieurs délégations
(many dans le texte anglais original) se sont préoccupées de ce que le texte ne
tenait aucun compte du droit de la population du Sahara à l’autodétermina-
tion et elles ont estimé que ce pourrait être un précédent dangereux pour les
pays africains ayant lutté pour le principe de l’autodétermination depuis leur
indépendance (exposé écrit espagnol, par. 250).

De cette manière, sans que soit rejetée la proposition marocaine tendant à
ce que la Cour examine la valeur des titres ou liens juridiques sur le territoire
du Sahara occidental au moment de la colonisation espagnole, le principe
de l’autodétermination est réaffirmé dans le texte de la résolution. Mais,
comme le reconnaît le représentant de la Côte d’Ivoire, il s’agit d’une « réso-
lution inhabituelle [qui] ne donne, peut-être, pas entièrement satisfaction »
(A/C.4/SR.2131). Pour cette raison, plusieurs membres de la Quatrième
Commission craignent que la résolution comporte toujours une menace au
principe del’autodétermination. En conséquence, en votant ou en s’abstenant
de voter le projet, les Etats tiennent à faire consigner qu’ils sont en faveur du
principe de l’autodétermination. En plus de l’Algérie (A/C.4/SR.2125), on
peut citer la République-Unie du Cameroun et la République arabe syrienne
(A/C.4/SR.2130), Cuba, la Grenade, la Guinée équatoriale, la Colombie,
le Costa Rica, la Malaisie, le Venezuela, le Portugal, la République arabe
libyenne et l’Equateur (A/C.4/SR.2131). Le Yémen démocratique, étant l’un
des auteurs du projet, n’a pas à expliquer son vote mais il tient à dire que
« c’est exclusivement à la population du territoire elle-même qu’il appartient
de décider de la nature et de la forme de son avenir » (A/C.4/SR.2131). Le
Kenya, qui est contre la demande d'avis, s’écrie: « On demande en fait à
l'ONU detraiter ces gens[les autochtones] comme des biens et non comme des
personnes » (ibid.).

La Quatrième Commission procède enfin au vote du projet de résolution et
il est adopté par 81 voix contre 0 avec 43 abstentions. A l’Assemblée générale,
il est adopté par 87 voix contre 0 avec 43 abstentions (résolution 3292
(XXIX)).

En conséquence l'affaire arrive devant la Cour. Il est à relever que, dans les
exposés écrits du Maroc et de la Mauritanie, chacun de ces deux Etats
revendique la totalité du territoire du Sahara occidental. Au cours des
exposés oraux prononcés devant la Cour, le caractère contradictoire des
prétentions du Maroc et de la Mauritanie vient à disparaître, chacun se
limitant à une partie — respectivement le Nord et le Sud — du Sahara
occidental. Ce changement de position s’opère sans qu’on en explique à la
Cour les raisons, ni la portée quant à la valeur des renseignements et
documents fournis dans lés exposés précédents qui revendiquaient la totalité
du territoire.

123
132 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)
2. Interprétation des termes de la demande d'avis consultatif

Les deux questions posées à la Cour sont en apparence simples et claires.
Leur examen montre qu’elles soulèvent de délicats problèmes d’interpréta-
tion.

a) Méthode d'interprétation

Avant tout, se pose la question préliminaire de la méthode d’interprétation
à suivre. Doit-on isoler les questions posées à la Cour du reste de la résolution
où elles sont incluses ou faut-il au contraire les considérer dans le contexte de
la résolution, en tenant compte aussi de l’histoire et des antécédents de
celle-ci?

Il semble évident que, pour interpréter une résolution de l’Assemblée
générale des Nations Unies, comme une loi et comme toute déclaration
unilatérale en général, il faut rechercher son but et sa raison d’être !. Il n’est
donc pas permis d’isoler les questions posées de l’ensemble de la résolution
dans laquelle elles sont insérées. C’est la résolution dans sa totalité qui
exprime les raisons de la demande d’avis consultatif et explique l'emploi à
faire de cet avis par l’Assemblée générale 2.

Les antécédents de la résolution montrent que, bien que les deux questions
posées à la Cour soient les mêmes que celles qu’avait proposées S. M. le roi
Hassan II, elles ont changé de but et de sens lorsqu'elles ont été insérées dans
le projet des trente-cing Etats. Ces questions n’ont plus pour objet d'obtenir
une déclaration sur les titres du Maroc à la revendication du Sahara
occidental, mais d’aider l’Assemblée générale à se prononcer «sur la poli-
tique à suivre pour accélérer le processus de décolonisation du territoire,
conformément à la résolution 1514 (XV) ». Ce but est exprimé d’une manière
si Claire par l’Assemblée générale qu’il ne saurait être ignoré au moment
d'interpréter les questions soumises à la Cour pour avis consultatif.

b) Caractère complémentaire des deux questions posées

Lorsque sont posées deux questions à la Cour, il semble naturel d'attribuer
à chacune un sens propre et différent. S’il s’agit de la même question, à quoi
bon la répéter avec d’autres mots? Mais, pour juste que soit cette observation,
il ne faut pas ignorer que les promoteurs de la demande d’avis consultatif et
les parties concernées ont donné aux deux questions un sens complémentaire
et que cette signification a été connue et acceptée de l’Assemblée générale en
votant la résolution.

L’Assembiée générale n’a pas posé la question de savoir si le territoire était
sans maître ou s’il était en la possession-de tribus indépendantes; son intérêt

Comme le disait Balde: « Ratio in lege sicut anima et spiritus, ejus autem verba sunt
corpus.»

2 « Incivile est nisi tota lege perspecta, una aliqua particula ejus proposita judicare, vel
respondere », Celsus, D.1, 3, 24.

124
133 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

s’est limité à la question de savoir si le territoire était sans maitre parce qu’il
n’avait pas de liens avec le Maroc ou la Mauritanie.

La connexité des deux questions semble naturelle dans le contexte de la
résolution et elle a été admise à plusieurs reprises par les parties inté-
ressées.

Etant donné son origine et son but, la première question ne doit pas être
séparée de la seconde; c’est la même question, quoique rédigée autrement. Le
territoire doit être considéré comme terra nullius s’il n’était soumis par des
liens juridiques à aucun Etat ou organisation juridique au moment de la
colonisation espagnole; il n’aurait pas été terra nullius si, à ce moment-là, il
avait été soumis par des liens juridiques au Royaume du Maroc ou à
l’ensemble mauritanien.

C’est sur l'initiative du Maroc, par une déclaration de S. M. le roi Hassan II
en date du 17 septembre 1974, puis sur l'intervention de M. Laraki à
l’Assemblée générale le 30 septembre 1974, que les deux questions ont été
posées séparément, séparation qui se retrouve dans la résolution 3292
(XXIX) !. Après les débats de l’Assemblée et le vote de la demande d’avis
consultatif, la nature complémentaire des deux questions est considérée
comme évidente.

Le même Gouvernement marocain fait observer dans le préambule de son |
exposé écrit:

« Aussi bien, les deux questions posées à la Cour sont intimement liées.
Pour le Royaume du Maroc en effet, la démonstration du fait que le
Sahara occidental n’était pas une terre sans maître aux divers moments
qui marquent les étapes du processus de la colonisation espagnole résulte
du fait que ce territoire était placé depuis une époque très ancienne
(XI: siècle), qui se confond avec la constitution du royaume lui-même,
sous une autorité effective et que celle-ci était la souveraineté marocaine.
Il est impossible de dissocier les deux démonstrations, s'agissant des
actes de souveraineté d’un Etat qui, pour être sensiblement différent
dans sa structure des Etats européens, n’en était pas moins reconnu
comme Etat souverain par ces derniers et qui n’a cessé de résister à
l'implantation espagnole au Sahara occidental. »

1 La raison de cette initiative semble avoir été de présenter les revendications du
Maroc sous la forme d’un différend avec l'Espagne quant à la valeur des titres respectifs
sur le Sahara occidental. Il est supposé que l'Espagne fonde son titre sur la condition de
terra nullius du territoire. Au cas où la Cour répondrait que le territoire n’était pas sans
maître au moment de la colonisation, ce serait qu’il avait un maître et ce maître,
pense-t-on pouvoir conclure, ne pouvait être que le Maroc, seul Etat voisin et
musulman. Cette manière de poser la question change, dès le projet de résolution des
trente-cinq, par l'importance donnée au principe de l’autodétermination. Dans le
même sens joue l'intérêt du Maroc d'éviter de poser la question de la légitimité de la
colonisation espagnole, ce qui aurait montré qu’il s’agissait d'une question propre à la
juridiction contentieuse et non d’un avis consultatif.

125
134 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Dans son exposé écrit, la République islamique de Mauritanie s'exprime
ainsi:

«Si le problème posé à la Cour se rapportait à la légitimité de la
possession espagnole ou aux limites territoriales de cette possession, la
conception réaliste ou conception-fiction du territoire nullius trouverait
certainement à s’appliquer.

On voit mal comment elle s’inscrit dans les préoccupations de l’As-
semblée générale qui sont les suivantes: comment décoloniser le terri-
toire du Sahara espagnol? Doit-on considérer que ce territoire, au
moment de la colonisation, n’appartenait à personne, auquel cas toute
création faite sur le territoire est espagnole et susceptible d’un avenir
entièrement indépendant et autonome, ou faut-il considérer que ce
territoire était habité par des tribus qui elles-mêmes faisaient partie d’un
ensemble plus vaste, marocain ou mauritanien? »

Selon le compte rendu du débat de la Quatriéme Commission, le repré-
sentant espagnol dit que l'Espagne « n’a jamais affirmé que le Sahara était un
territoire sans maitre (terra nullius). M. de Piniés répète que le Sahara est
peuplé de Saharoua » (A/C.4/SR.2130). Lorsque les porte-parole du Gou-
vernement espagnol parlent de la condition nullius du Sahara occidental,
c’est pour nier !’existence des liens juridiques de ce territoire avec le Royaume
du Maroc et avec l’ensemble mauritanien.

Ces déclarations et les débats devant la Cour! montrent que les parties
concernées s'accordent à interpréter la première question comme n’étant pas
de savoir si le territoire était terra nullius en ce sens qu’il aurait pu être
colonisé selon le droit en vigueur à l’époque; elles sont aussi d’accord pour
penser que la question posée est de savoir si le territoire du Sahara occidental
était ou n’était pas terra nullius au moment de la colonisation espagnole en ce
sens qu’il n’aurait pas eu ou qu’il aurait eu des liens juridiques avec le
Royaume du Maroc ou avec l’ensemble mauritanien.

Il semble donc que la Cour a compétence pour répondre à la première

! Ainsi le conseil du Maroc a dit: « Telle a été la démarche qu'a suivie l'exposé écrit
du Gouvernement du Maroc, se fondant sur la liaison entre la notion de terra nullius et
celle de l'absence de souveraineté étatique » (audience du 3 juillet), ce qui est considéré
comme pertinent « à l'égard du Maroc, Etat souverain » (ibid.); et de conclure: « En
effet, la preuve de la non-existence d’une terra nullius au Sahara résulte nécessairement
de la preuve de l'exercice de la souveraineté marocaine au Sahara occidental à l'époque
de la colonisation » (audience du 25 juillet).

Le conseil de la Mauritanie a tenu à dire: « Le problème qui se pose n’est pas de savoir
si l'Espagne pouvait ou non occuper le territoire en le qualifiant de res nullius, mais bien
de situer ce territoire par rapport à son environnement mauritanien et marocain en vue
de sa décolonisation » (audience du 10 juillet) et, en concluant son exposé, il a prié la
Cour de dire « que le Sahara occidental n’était, au moment de la colonisation, en
aucune de ses parties une terre sans maitre {terra nullius) car il se composait de terres
mauritaniennes et marocaines et relevait par conséquent, à l’exception d’une zone
limitée de chevauchement, dans sa partie sud de l’ensemble mauritanien et dans sa
partie nord du Royaume du Maroc » (audience du 28 juillet).

126
135 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

question posée si elle a compétence pour répondre à la question de savoir
quels étaient les liens juridiques du territoire avec le Royaume du Maroc et
l’ensemble mauritanien.

c) Liens juridiques avec le territoire

Les termes liens juridiques sont d’une ampleur extraordinaire, soit que l’on
considère toutes les catégories possibles de liens, soit que l’on considère tout
ce qui peut donner à des liens un caractère juridique. Des liens peuvent naître
du voisinage, d’un traité ou de la guerre ou ils peuvent dériver d’un fait illicite
(responsabilité). Il y a des liens territoriaux, personnels, de souveraineté, de
servitude, de suzeraineté, de mouvance, de vassalité, sans compter tous autres
liens de nature féodale. Selon leur source juridique, ils peuvent être in-
ternationaux, de droit public ou privé, de droit étatique, de droit canonique,
de droit musulman (fondé sur le chraa).

Il est donc nécessaire de rechercher le sens dans lequel ces termes sont
employés dans la résolution, ce qui est possible en tenant compte de la
rédaction de la seconde question et de sa relation avec la première.

Les mots « les liens juridiques de ce territoire avec le Royaume du Maroc»
montrent la catégorie de liens visés. Il s’agit d’un vinculum juris entre un
territoire (qui est l’objet desdits liens) et une personne publique (qui est un
Etat) !. Il s’agit donc de liens étatiques concernant deux zones déterminées (le
Rio de Oro et la Sakiet El Hamra). Leur nature juridique est précisée par la
relation existant entre les deux questions. Par la première, il est demandé à la
Cour si le territoire était ou non sans maître, s’il n’appartenait à personne
(belonging to no one). La seconde question — en la complétant — revient à
demander: si le territoire n’était pas sans maitre, quel en était le maitre au
moment de la colonisation espagnole? Etait-ce le Maroc? Etait-ce l’en-
semble mauritanien 2? L’expression liens juridiques doit s’entendre de liens
étatiques concernant le territoire et pouvant avoir la valeur d’un titre
juridique pour revendiquer le territoire, c’est-à-dire un droit de souveraineté
sur le territoire.

Le Maroc a ainsi posé la question: les deux territoires sahariens (Rio de Oro
et Sakiet El Hamra) « relevaient-ils, au moment de leur occupation, de la
souveraineté et de l’administration de l’Etat marocain? » (A/PV. 2249). Cela
correspond aux affirmations selon lesquelles les « deux provinces » du Sahara
occidental relèvent « de notre souveraineté » (ibid.) et « antérieurement à la
colonisation espagnole, la souveraineté marocaine s’est exercée sur ces
territoires dans les conditions requises par le droit international public »
(A/C.4/SR.2117).

Dans le projet de résolution et au cours du débat au sein de la Quatriéme
Commission, la question conserve le sens que lui a donné le Maroc. D’ou la

! L’ensemble mauritanien soulève la question de son existence et de son statut
juridique. .

2 L'Assemblée générale laisse de côté la question des liens du territoire avec les tribus
indépendantes qui l’habitaient. Cela est sans pertinence pour se prononcer sur le
processus de décolonisation.

127
136 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

controverse ayant pour origine la menace au principe de l’autodétermination
que plusieurs pays voient dans la demande d’avis consultatif !.

Dans le préambule de son exposé écrit, le Maroc soutient que le Sahara
occidental était dès le XIe siècle « sous une autorité effective et que celle-ci
était la souveraineté marocaine ». Dans ses exposés oraux, il dit que « la seule
question qui se pose concerne, de notre point de vue, le point de savoir si le
Maroc ... était souverain au Sahara occidental au moment de la colonisation
espagnole » (audience du 26 juin) et que, «au moment de la colonisation
espagnole, le Royaume du Maroc exerçait sa souveraineté au Sahara occi-
dental » (audience du 25 juillet), étant « considéré comme le possesseur
immémorial » du territoire (audience du 3 juillet).

La Mauritanie soutient, de son côté, que le Sahara sous administration
espagnole est partie intégrante de l’ensemble mauritanien. Dans son exposé
écrit, elle dit que « la relation juridique entre les deux est une simple relation
d’inclusion ». Dans ses exposés oraux, elle parle d’une « co-souveraineté des
éléments du pays chinguittien » (audience du 10 juillet).

Dans les exposés oraux du Maroc, on trouve l'affirmation que « l'Etat
marocain répond à la conception traditionnelle monarchique de l’allégeance
personnelle » (audience du 2 juillet). On ne voit pas clairement quelle est la
portée de cette déclaration. La vieille allégeance personnelle au Maroc
donnait des droits sur des personnes et non sur des territoires. Le territoire du
vassal n’est pas soumis directement au seigneur: il ne lui est soumis qu’indirec-
tement pendant le temps de l’allégeance et cette allégeance prend fin — et doit
être renouvelée — à la mort du seigneur ou du vassal 2. Dans la période de la
colonisation espagnole, les sultans sont maîtres du territoire qui relève de facto
de leur souveraineté et tachent de devenir maîtres des territoires qu’ils croient
leur appartenir de jure dans le bled siba. En tout cas une revendication
territoriale comme celle du territoire du Sahara occidental par le Maroc ne
saurait être fondée sur une allégeance personnelle.

Après l'entente entre la Mauritanie et le Maroc, il est fait mention dans les
exposés oraux de la Mauritanie de «tribus de mouvance marocaine »
(audience du 9 juillet). Mais l'ampleur de cette «mouvance » supposée est
bien limitée. Selon le témoignage de M. Vincent Monteil présenté par la
Mauritanie, on doit s’en tenir à l’oued Sakiet El Hamra comme ligne de
démarcation entre la «mouvance marocaine » et l’ensemble mauritanien
(audience du 8 juillet) 3.

! Le groupe africain qui rédige le projet prend soin de se référer quatre fois à la
résolution 1514 (XV), de mentionner les huit résolutions sur la décolonisation du
Sahara occidental et de réaffirmer lé droit à l’autodétermination du Sahara occidental.

2 Les réclamations de la Turquie contre la France en 1881 au sujet de Tunis montrent
bien le peu de force des vieux liens de vasselage dans la pratique internationale
moderne (Hertslet, The Map of Africa by Treaty (Protest of the Porte against the French
Treaty), reprint of the third edition, Londres, 1897, p. 118.

3 Ni les liens d’allégeance personnelle ou de « mouvance » entre tribus (chevauche-
ments de parcours) n’ont été ou ne pouvaient être l’objet du différend entre le Maroc et
l'Espagne qui « paraissait » exister selon l'ordonnance de la Cour du 22 mai 1975.

128
137 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

d) Moment de la colonisation par l'Espagne

Il importe de savoir comment se détermine le moment de la colonisation
par l'Espagne. II ne s’agit pas d’établir la « date critique » d’un différend; la
Cour n’a pas à juger d’une affaire contentieuse. On ne saurait s’en tenir au
sens étroit des mots. Il n’est pas question d’un temps fort bref, car la
colonisätion espagnole du Sahara occidental a été un processus étalé sur
plusieurs années. En ce sens, on peut parler d’une période de colonisation ou
d’une « période critique » et il faut prendre en considération non seulement le
commencement de la colonisation, soit en fait, soit en droit, mais aussi le
moment de sa consolidation par l'occupation ou la pacification.

La période de colonisation doit s'entendre de chacun des deux territoires
considérés par la résolution, le Rio de Oro et la Sakiet El Hamra. Chacun a eu
sa propre histoire et sa propre période de colonisation !. La colonisation du
Rio de Oro a été proclamée par l’ordonnance royale du 26 décembre 1884.
Celle de la Sakiet El Hamra a eu comme point de départ le traité entre la
France et Espagne du 27 mars 1912. La pacification totale des deux
territoires s’est accomplie vers l’année 1934.

Il est à noter aussi que, dans la langue de l’époque, les mots colonie,
protectorat, zone d'influence, intervention, pacification sont employés indif-
féremment. Ainsi, lorsqu'on parle d’exercer un protectorat sur des tribus ou
sur des indigènes, il s'agit d’une colonisation et non d’un protectorat au sens
technique comme celui qui a été exercé sur le Maroc.

Les termes « au moment de la colonisation par l'Espagne » imposent des
limites à la recherche des liens juridiques avec le territoire. En fondant sa
revendication de souveraineté sur la possession immémoriale, le Maroc
oblige à considérer les faits d’une époque très lointaine, mais cela ne doit pas
faire oublier que c’est au moment de la colonisation espagnole qu’il faut voir
si ladite possession par le Maroc était en exercice.

PREMIÈRE PARTIE

I. Compétence de la Cour

1. Question juridique et questions de fait

L’ordonnance de la Cour du 22 mai 1975 considére que les conclusions par
elle énoncées ne préjugent en rien la question de la compétence de la Cour. Au
présent stade de la procédure, la Cour doit décider de sa propre compétence.

La Cour peut donner un avis consultatif « sur toute question juridique » a
la demande de tout organe ou institution autorisé (Statut, art. 65). Selon la

! En suggérant à l’Assemblée générale les questions à poser à la Cour, M. Laraki
parle des « deux territoires sahariens » (A/PV.2249). Cette distinction entre les deux
territoires du Sahara occidental se reflète dans la résolution 3292 (XXIX) contenant la
demande d’avis consultatif. La première question commence par cet mots: « Le Sahara
occidental (Rio de Oro et Sakiet El Hamra)... ».

129
138 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Cour, elle « ne peut donner un avis consultatif que sur une question juridique.
Si une question n’est pas juridique, la Cour n’a pas de pouvoir discrétionnaire
en la matière: elle doit refuser de donner l’avis qui lui est demandé. » (C.LJ.
Recueil 1962, p. 155.) Ce dictum de la Cour dans l'affaire relative à Certaines
dépenses des Nations Unies a pu être considéré comme une interprétation .
reposant sur l’argument a contrario. En vérité elle est obligatoire parce qu’elle
découle de la nature de la procédure consultative, bien différente de celle dela
procédure contentieuse.

Dans un procès, les parties restent maîtresses des preuves. Le juge a un rôle
passif. Selon l’axiome traditionnel en procédure, le juge dit à la partie: Da
mihi factum, dabo tibi jus. Les parties font valoir des faits et apportent les
preuves qu’elles croient favorables à leurs prétentions et le juge en tient
compte pour décider (secundum allegata et probata). Cela est logique, parce
que l’arrêt a pour but de trancher entre les parties et « n’est obligatoire que
pour les parties en litige et dans le cas qui a été décidé » (Statut, art. 59).

La fonction de la Cour à l’égard des questions de fait en matière consul-
tative a été considérée par la Cour permanente:

« La Cour ne saurait aller jusqu’à dire qu’en règle générale une requête
pour avis consultatif ne puisse impliquer une vérification de faits; mais,
dans des circonstances ordinaires, il serait certainement utile que les faits
sur lesquels l’avis de la Cour est demandé fussent constants. » (C.P.J.I.
série B n° 5, p. 28.)

Propos timides que l’on peut expliquer, peut-être, par la vieille pratique des
Etats de soumettre à la Cour leurs différends par la voie d’une demande d’avis
consultatif. Aujourd’hui il semble certain que, lorsque le fait sur l’existence
duquel un avis est demandé n’est pas constant ou est controversé, la Cour n’a
pas compétence pour décider de son existence. La raison en est que la Cour ne
peut pas se satisfaire des preuves, peut-être biaisées, des Etats intéressés ou
concernés; l’effet d’un avis consultatif n’est pas limité aux parties comme s’il
s'agissait d’un arrêt; l’avis a une autorité à l'égard de tous et ne se restreint pas
aux Etats ou organisations qui présentent des exposés écrits ou oraux et
soumettent à la Cour des renseignements ou documents. La Cour ne saurait
collaborer avec lorgane qui demande un avis consultatif ni présenter
l'existence d’un fait comme une constatation tant qu’elle n’a pas elle-même
vérifié son exactitude. |

En face d’une demande d’avis consultatif, c’est la Cour qui a la responsabi-
lité de vérifier les données de fait sur lesquelles elle fonde sa réponse.
Comment procéder dans une affaire où la quaestio facti est à la base même de
toute réponse possible ? La procédure de la Cour n'offre pas de moyens de
faire des recherches. Même en donnant une interprétation large de l’article 68
du Statut, il ne semble pas permis à la Cour de prendre en matière consultative
les mesures que comporte l’administration des preuves (Statut, art. 48) ou de
confier une enquête ou une expertise à qui que ce soit (Statut, art. 50).

130
139 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

L’existence d’un fait juridique ou d’un acte juridique est aussi une question
de fait et non de droit. C’est ce qu’a exprimé la Cour permanente dans
Paffaire du Statut de la Carélie orientale lorsqu'elle a dit que le point de savoir
sila Finlande et la Russie avaient passé un contrat était en réalité un point de
fait (C.PJ.I. série B n° 5, p. 26). Il en irait autrement si la question était
d’établir les conditions juridiques de l’existence d’un contrat ou de connaître
ses conséquences juridiques dans le temps ou dans l’espace, même s’il s’agit
d’un contrat dont l’existence est hypothétique.

I] est possible que la demande d’avis consultatif porte ou semble porter sur
une question mixte ou complexe de fait et de droit. Dans ce cas, la Cour devra,
en vertu de ses pouvoirs, interpréter la demande d’avis et voir si, d’après les
antécédents et le but, elle peut écarter la question. En tant qu’organe de
l'ONU, elle se doit de collaborer avec l’organe qui demande l’avis et de
rechercher si elle peut aider à résoudre les difficultés qui sont à l’origine de la
demande.

2. La question de l'existence de liens au moment
de la colonisation espagnole est-elle une question de droit?

On doit noter que, dans les renseignements fournis et dans les exposés
oraux sur le fond présentés par les parties concernées, les efforts ont été
centrés sur la preuve des faits. Le Maroc et la Mauritanie ont tâché de
démontrer l'existence de liens entre le territoire et leur propre pays; l’ Espagne
a fait son possible pour démontrer le contraire. De là une polémique érudite
et acharnée sur des faits et des questions touchant la géographie, l’eth-
nographie, la linguistique et surtout l’histoire.

Le Maroc s'emploie à faire « une esquisse rapide des faits historiques » dès
lan 681 (audience du 30 juin). Le rôle de la Cour est de se « pencher sur
d’arides problèmes de géographie ou d’histoire » (audience du 24 juillet) et
celui du Maroc est de « rassembler un faisceau d’arguments historiques
confirmant l'existence de liens juridiques » (audience du 25 juillet); il sera
«tenu à prouver les liens qui, à travers l’histoire, unissaient le Maroc au
Sahara occidental. Pour ce faire, nous nous sommes notamment fondés sur
des travaux d’historiens reconnus comme tels, spécialistes de ces époques
anciennes » (audience du 25 juillet) et on assure la Cour que l’exposé est fait
«avec le maximum d’objectivité historique » (audience du 21 juillet). La
Mauritanie promet de faire « un bref examen contradictoire des faits his-
toriques » (audience du 9 juillet). L'Espagne apporte un volumineux dossier
de documents et s’évertue à contredire les arguments du Maroc et de la
Mauritanie. Enfin ces deux pays, malgré leur entente, ont des points de vue
contraires sur des faits importants.

L’Algérie manifeste son impatience a l’égard de cette manière d’envisager
l'affaire:

131
140 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

« Compte tenu de la nature historique des questions posées, il ne
faudrait pourtant pas réduire l’objet de la requête à un simple débat
historique. Car la Cour a mieux à faire qu’à éclairer, pour la seule
satisfaction des spécialistes, une controverse historique. » (Audience du
15 juillet.)

Elle propose à la Cour de ne pas répondre « par simple satisfaction acadé-
mique à une question historique » et, au contraire, d'envisager la demande
d’avis consultatif d’une manière utile, propre à éclaircir un problème actuel
(ibid.).

Les parties concernées ont interprété la demande d’avis consultatif comme
posant une question historique et tendant à faire vérifier l’existence de faits
dans le passé, même le plus reculé, pour établir l'existence des liens juridiques
(titres de souveraineté) entre d’une part le territoire du Sahara occidental et
d’autre part le Maroc et l’ensemble mauritanien (audience du 12 mai).

Cette optique des parties concernées oblige à s’interroger sur. la compé-
tence de la Cour. On a cité la définition de la question juridique due à Charles
De Visscher, selon lequel « il s’agit de toute question susceptible de recevoir
une réponse fondée en droit »; celui-ci ajoute que la Cour s’abstiendra de
répondre à une question qui « dépendrait de considérations étrangères au
droit » (Théories et réalités en droit international public, Paris, 1970, p. 401).

En appliquant cette définition à la présente affaire, on voit que la question
de l’existence de liens au moment de la colonisation espagnole ne pouvait pas
recevoir une réponse fondée en droit, qu’elle devait se fonder sur la preuve des
faits historiques. C’est ce qu'ont fait les parties concernées en étudiant et en
discutant, par exemple, les effets historiques de l’épopée almoravide, la réalité
géographique et historique du territoire appelé Noun, la portée des expédi-
tions de Al Mamoun et de Moulay Hassan, la signification de la vie et des
exploits de Ma el Aïnin et l’existence d’un groupe ou de deux groupes de
tribus Tekna.

Il est vrai que l’ancienne Cour n’a pas craint d'étudier des droits histo-
riques, remontant même à l’an 900 (C.P.J.I. série A/B n° 53, 1933), et que la
Cour actuelle a examiné des titres de 1066 (C.I.J. Recueil 1953, p. 53). Mais il
s’agit d’affaires soumises à la Cour dans le cadre de la procédure contentieuse,
dont la nature est tout autre que celle de la procédure consultative.

Il est’ vrai aussi que, dans l’affaire des Conséquences juridiques pour les
Etats de la présence continue de l'Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, la Cour a
dit:

« Pour être à même de se prononcer sur des questions juridiques, un
tribunal doit normalement avoir connaissance des faits correspondants,

les prendre en considération et, le cas échéant, statuer à leur sujet. »
(C.I.J. Recueil 1971, p. 27.)

132
141 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Mais il faut noter que les faits évoqués au sujet de l’Afrique du Sud n'étaient
pas des faits à prouver, mais des faits évidents ou de notoriété publique,
comme l'apartheid; c’étaient des faits avérés par des résolutions de l’As-
semblée générale des Nations Unies (C.I.J. Mémoires, Conséquences juri-
diques, vol. II, p. 182; C.1.J. Recueil 1971, opinion individuelle, p. 177-179).

L'aspect le plus frappant de cette affaire a été la difficulté où s’est trouvée la
Cour de constater la vérité des faits discutés devant elle. Les exposés des
parties concernées n’ont pas été limités à apport de renseignements et de
documents, mais ont constitué de véritables plaidoiries présentées pour
défendre des causes contradictoires, plaidoiries certainement savantes et
avisées mais naturellement biaisées et relatives à des matières étrangères au
droit.

Cela aurait été une lourde tâche que de suivre les débats sur les données
historiques en tâchant de connaître les ouvrages cités dans leur intégrité et
point seulement d’après les extraits choisis par les parties concernées |, mais il
y avait la difficulté majeure d'apprécier la valeur relative des témoignages des
historiens selon leur science et leur objectivité et de compléter par des
recherches dans les bibliothèques et les archives les renseignements fournis
par les parties concernées. Au surplus, plusieurs des ouvrages à consulter
étaient en langue arabe.

Les mêmes difficultés se sont retrouvées dans le cadre des questions d'ordre
géographique, ethnique et linguistique.

L’impuissance de la Cour est devenue éclatante lorsqu'elle s’est trouvée
devant des traductions contradictoires de textes arabes de documents consi-
dérés par les parties concernées comme d’importance essentielle pour leurs
thèses respectives. Il en a été ainsi pour le traité hispano-marocain du 28 mai
1767 (audiences des 3, 21 et 25 juillet), la lettre du Sultan au roi d’Espagne du
28 mai 1767 (audiences des 21 et 25 juillet), le traité anglo-marocain du
13 mars 1895 (audiences des 10 et 25 juillet), la réponse du sultan Moulay
Hassan sur les limites du Maroc (audiences des 21 et 25 juillet) et les indices de
soumission de Ma el Ainin au Sultan (audience du 18 juillet). A noter
également les vues contraires sur l’existence d’un document (audiences des
25 et 30 juillet), les citations d’ouvrages inédits (audiences des 8 et 22 juillet)
ou la référence aux traditions et renseignements oraux (audiences des 22 et
30 juillet). Nombreux sont les cas ou il aurait été nécessaire ou utile d’en-
tendre des témoins ou experts pour éclaircir des questions apparemment
importantes.

3. Valeur des preuves

Il y a des raisons pour douter de la compétence de la Cour. En vérité la
Cour ne semble pas être l'organe approprié pour élucider, au moyen d’un avis

1 Plusieurs exposés ont été peu soignés; il faut noter que les références aux pages des
ouvrages cités manquent parfois.

133
142 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

consultatif, des questions de fait ou des questions dont l’aspect historique est
prédominant. Toutefois l’esprit de collaboration de la Cour envers les autres
organes de l'ONU, ainsi que la nature toute spéciale d’une affaire, peuvent
justifier que la Cour n’applique pas l’article 65 de son Statut d’une manière
stricte.

L'Assemblée générale a demandé aux parties concernées de soumettre à la
Cour tous renseignements et documents pouvant servir à élucider les ques-
tions posées. Mais la manière de procéder de ces parties n’a pas été celle
d’amici curiae. Tout au long de la procédure, les parties concernées ont eu
Lattitude de parties dans une procédure contentieuse. C’est ce qui fait penser
qu’il aurait été approprié d'appliquer les règles de la preuve (question de
droit). Le Maroc et la Mauritanie ont tâché de prouver l’existence en leur
faveur de titres d'appartenance du territoire du Sahara occidental au moment
de la colonisation espagnole. A cet effet, ils se sont référés à des faits
historiques. L'Espagne a présenté aussi des renseignements et documents,
mais avec la prétention de contester les affirmations du Maroc et de la
Mauritanie.

La question de la charge de la preuve, propre à la procédure contentieuse,
ne se pose pas dans la procédure consultative. Mais, dans cette dernière
procédure, il faut au moins appliquer les règles de la preuve. Celui qui avance
un point doit le prouver. Le contrôle des faits était encore plus nécessaire dans
une affaire comme la présente, qui a pris une tournure quasi contentieuse ! et
qui était de contours peu clairs et, dès son origine, de nature hybride.
L'examen critique des allégations des parties concernées révèle qu’il y a eu des
affirmations sans preuve suffisante et d’autres contraires aux témoignages les
plus autorisés 2, que des contestations de preuve ont été laissées sans réponse
et qu’il y a eu des généralisations sans fondement et des conclusions de toute
évidence arbitraires.

La Cour semblait donc en mesure de juger si les preuves qui lui avaient été
fournies étaient suffisantes pour faire naître une conviction raisonnable sur
l'existence des liens en question ou si, au contraire, il y avait des indices assez
convaincants pour conclure à la non-existence de ces liens. En vue de cet
objectif limité, il était nécessaire et suffisant d’examiner, selon les règles de la
pratique judiciaire, la valeur et la force probante des faits invoqués devant la
Cour à l’appui de l’existence de liens avec le territoire du Sahara occidental au
moment de la colonisation espagnole.

' Cette situation anormale a été favorisée par l’ordonnance du 22 mai 1975, selon
laquelle les questions posées à la Cour « peuvent être considérées comme se ratta-
chant » 4 un différend existant au moment de l'adoption de la résolution 3292 (X XIX).

? Les membres de la Cour ont eu l’occasion et la possibilité de s'informer par
eux-mêmes et de ne pas se limiter à l’étude des renseignements et documents fournis par
les parties concernées.

134
143 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

II. Opportunité de l’exercice de la compétence de la Cour

L’ordonnance du 22 mai 1975 mentionnait que, dans la suite de la
procédure, il pourrait y avoir lieu de trancher la question de l’opportunité
d’exercer la compétence.

L’article 65 du Statut dispose que la Cour peut donner un avis consultatif.
La Cour est ainsi autorisée à user de sa discrétion pour rejeter une demande
d’avis consultatif. Jusqu’à présent, elle n’a pas usé de ce pouvoir. Mais elle a
noté que, selon les circonstances du cas (C.I.J. Recueil 1950, p. 72), elle doit
considérer s’il y a des « raisons décisives » motivant le refus de répondre à la
requête pour avis consultatif (C.I.J. Recueil 1971, p. 27,et C.LJ. Recueil 1973,
p. 183). La Cour n’a pas eu l’occasion de dire quelles sont ces « raisons
décisives ». Il semble cependant évident qu’il y a une raison décisive de refus
lorsque la demande d’avis consultatif implique que la fonction consultative
de la Cour est utilisée pour tourner la difficulté que présente le caractère
facultatif de la procédure contentieuse.

La question de l’opportunité d’accueillir la demande d’avis consultatif
contenue dans la résolution 3292 (XXIX) pouvait être examinée en envisa-
geant deux hypothèses: 1) il y a un différend entre le Maroc et l'Espagne, mais
il n’y a pas de différend entre la Mauritanie et l'Espagne; 2) il n’y a pas de
différend entre le Maroc et l'Espagne, mais une simple divergence d'opinions
comme celle qu’il peut y avoir entre le Maroc, l'Espagne, la Mauritanie,
l'Algérie, le Zaire et d’autres Membres des Nations Unies.

1. Hypothèse d'un différend entre le Maroc et l'Espagne

Les doutes quant à l’opportunité de répondre ont reçu un appui important
dans l’ordonnance du 22 mai 1975. Selon celle-ci, les éléments soumis à la
Cour indiquent que, au moment de l’adoption de la résolution 3292 (XXIX),
il paraissait y avoir un différend juridique relatif au Sahara occidental entre le
Maroc et l'Espagne et que les questions posées dans la requête pour avis
consultatif pouvaient être considérées comme se rattachant à ce différend, et
qu'il paraissait n’y avoir aucun différend entre la Mauritanie et l'Espagne.

L'hypothèse que la Cour a faite sienne à l’occasion de la désignation du
juge ad hoc semble. fondée sur l’attitude du Maroc envers l'Espagne et la
demande d’avis consultatif. Le Gouvernement espagnol croit que le moment
est arrivé d'accomplir son rôle de Puissance administrante et, en exécution
des résolutions insistantes de l’Assemblée générale, d'organiser un réfé-
rendum aux fins de décoloniser le Sahara occidental.

Le représentant du Maroc à l’Assemblée générale explique le différend
avec l'Espagne en ces termes:

« La formulation de ces deux attitudes [celles du Maroc et de I’Es-
pagne] permet de circonscrire avec précision les données du contentieux
qui oppose le Maroc à l'Espagne depuis 1956. Ii s'agit au préalable de
répondre à la question suivante: les deux territoires sahariens en question

135
144 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

étaient-ils à l’origine, comme le prétend le Gouvernement espagnol, des
res nullius, des territoires sans maître, ouverts à toute occupation? Ou
bien relevaient-ils, au moment de leur occupation, de la souveraineté et
de l’administration de PEtat marocain? » (A/PV.2249.)

M. Laraki poursuit:

« Le Gouvernement marocain a saisi l'Espagne d’une note, en date du
23 septembre 1974, Vinvitant à se joindre à lui pour présenter une
requête, suivant les règles de procédure en vigueur devant la Cour... Si,
pour une raison ou une autre, cette voie directe n’était pas adoptée, il
nous resterait la voie qui consiste à requérir la Cour, non pour une
décision d’arbitrage, mais simplement pour émettre un avis consultatif...
L’avis émis par la haute juridiction internationale sur un point de droit
pourrait avoir une portée aussi considérable que la décision d'arbitrage.
Dans tous les cas, l’Assemblée générale serait en mesure, en se fondant
sur cet avis, de trancher définitivement la question politique de l'avenir
des deux provinces, Sakiet El Hamra et Rio de Oro. » (Ibid.)

Le Maroc semble avoir atteint le but visé. Ne pouvant porter son différend
devant la Cour par la voie contentieuse, il est arrivé à le faire soumettre à la
Cour au moyen d’une demande d’ avis consultatif. Pour le Maroc, le différend
est toujours le même. Au commencement des débats devant la Cour, le conseil
du Maroc a tenu à dire que la réponse de la Cour à la demande d’avis
consultatif impliquerait des intérêts fondamentaux du Maroc « puisqu'ils
mettent en cause le principe de l’unité et de l'intégrité territoriales » et que,
dans «l'avis demandé sur le Sahara occidental, nous constatons que les
intérêts des Etats sont mis en cause dans un domaine qui constitue la
substance même de l'Etat, dans le domaine territorial » (audience du 12 mai).

Dans l'ordonnance du 22 mai, la Cour a paru incliner à penser qu’il existe
un différend entre le Maroc et l'Espagne et non entre la Mauritanie et
l'Espagne, compte tenu — semble-t-il — de la réponse de la Mauritanie à une
question posée par sir Humphrey Waldock, assurant que la Mauritanie
n'avait pas pris part à l'initiative marocaine de porter le différend devant la
Cour.

En supposant que la Cour ait toujours pensé qu’il y avait entre le Maroc et
l'Espagne le même différend qu’au moment de la résolution 3292 (XXIX),
elle devait se poser la question de savoir si la demande d’avis consultatif
« touche assurément ... le fond même de ces différends » (C.I.J. Recueil 1950,
p. 72) et examiner si le fait de répondre aux questions posées dans la demande
d’avis consultatif équivalait à trancher cet ancien différend entre le Maroc et
l'Espagne.

La Cour était ainsi obligée de prendre une décision importante pour
l'avenir. Selon la manière de voir du Maroc dans les débats à l’Assemblée
générale, elle était en présence de la question de la recevabilité d’« un avis
consultatif ... concernant un litige entre Etats [qui] n’est autre chose qu’un
jugement non exécutoire » (ibid., opinion dissidente de M. Zoriëié, p. 101).

136
145 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Le principe de la juridiction volontaire ou du consentement des Etats,
auquel fait appel la Cour permanente (C.P.J.I. série B n° 5, p. 27), est établi
dans la Charte (art. 2, par. 7) et dans le Statut (art. 36). Peut-on le tourner au
moyen d’une demande d’avis consultatif?

Un exemple montrera la portée de la question. L'Etat A revendique un
territoire occupé par Etat B. L’Etat B n’accéde pas à l’offre de l’Etat A de
soumettre sa revendication à la Cour par la voie contentieuse. Est-il permis à
l'Etat A de traîner l'Etat B devant la Cour, malgré son refus, au moyen d’une
demande d’avis consultatif, grâce au vote d’une résolution à cet effet adoptée
par une majorité de l’Assemblée générale !?

2. Existence d’une controverse à l’Assemblée générale

Toutefois, à mon avis, la question de l’opportunité ne se posait pas; d’après
le droit à appliquer, il n’y avait pas de différend entre le Maroc et l'Espagne.

Il est vrai que le Maroc a voulu créer l’apparence d’un différend avec
l'Espagne 2. De cette manière, en posant en première ligne la question de ses
titres supposés sur le Sahara occidental, il lui aurait été possible d’écarter le
processus d’autodétermination.

Cet habile procédé était en vérité un trompe-l’œil. Même si l'Espagne avait
accepté la proposition marocaine de porter devant la Cour par la voie
contentieuse les deux questions posées dans la lettre du 23 septembre 1974,
l'affaire n’aurait pas été viable. L'Espagne n’avait pas à ce moment, et n’a pas
aujourd’hui, qualité pour être partie à un différend avec le Maroc ou avec un
autre Etat sur les titres de souveraineté actuels ou passés concernant un
territoire qui a le statut de territoire non autonome et dont elle est Puissance
administrante. L'Espagne n’avait pas ce qu’on appelle en procédure une
légitimation passive. Du moment qu'il est établi que le statut du Sahara
occidental est celui d’un territoire non autonome, l'Espagne ne saurait ni
reconnaître le droit d’un autre Etat de revendiquer le territoire, ni admettre
existence des titres de souveraineté d’un Etat quelconque, ni admettre un
arbitrage sur la souveraineté, ni convenir d’un partage du territoire, ni décider
de son exploitation en commun, ni s’adjuger à elle-même la souveraineté.
L'Espagne ne pouvait être partie à un différend où il s'agissait de trancher, de
manière médiate ou immédiate, une question concernant la souveraineté sur
le territoire administré. La Puissance administrante ne pouvait ignorer non
plus qu’elle n’avait ni le pouvoir de disposer du droit à l’autodétermination
reconnu aux Sahraoui par huit résolutions de l’Assemblée générale et par
les parties intéressées ou concernées, ni le pouvoir de méconnaitre ce
droit.

! Dans cette hypothèse, l'intervention de la Mauritanie ne change pas la situation:
elle est venue se joindre au Maroc pour jouir de la situation créée par ce dernier.

2 Le Maroc a commencé en disant que l’Espagne avait prétendu que les deux
territoires du Sahara occidental étaient, au moment de la colonisation, res nullius ; mais
l'Espagne n’a pas soutenu pareille thèse.

137
146 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Les doutes que l’on aurait pu avoir sur le point de savoir si l’avis consultatif
était demandé au sujet d’une question juridique actuellement pendante entre
le Maroc et Espagne devaient disparaître après le changement fondamental
apporté par le groupe africain au sens des questions proposées par le Maroc !.
Au sein de la Quatrième Commission, par l’organe de M. Slaoui, le Maroc a
dit être « d'accord pour considérer que le problème de la décolonisation du
Sahara ne se ramène pas à un contentieux entre le Maroc et l'Espagne, mais
intéresse un autre pays et relève de l'Organisation des Nations Unies tout
entière » (A/C.4/SR.2117). Dans sa résolution 3292 (XXIX), l’Assemblée
générale montre de façon non équivoque que la demande d’avis consultatif
est faite pour d’autres raisons et avec un autre but que la proposition
antérieure du Maroc. La résolution tient à dire que l’occasion de la demande
est une controverse ayant surgi au cours des débats au sein de l’Assemblée
générale et que son but est de permettre à l’Assemblée générale de se
prononcer, à la lumière de l’avis consultatif, « sur la politique à suivre pour
accélérer le processus de décolonisation du territoire conformément à la
résolution 1514 (XV), dans les meilleures conditions ».

L'Espagne et le Maroc ne sont pas considérés comme des parties à un
différend. L'Assemblée générale demande à l'Espagne en tant que Puissance
administrante en particulier, ainsi qu’au Maroc et à la Mauritanie en tant que
parties concernées, de soumettre à la Cour tous renseignements ou documents
pouvant servir à élucider les questions posées. Dans un vrai différend entre le
Maroc et l'Espagne, il aurait incombé aux deux parties de plaider du mieux
qu'il leur aurait semblé pour défendre leurs prétentions opposées. La résolu-
tion demande la collaboration des trois Etats, et en des qualités différentes, en
vue d’un objectif relevant de la compétence propre de l’Assemblée générale, à
savoir la décolonisation. Les trois Etats ont une fonction d’informateurs,
selon l’ancienne terminologie, et non de parties à un différend ?.

S’iln’y a pas de différend au sens juridique entre le Maroc et l'Espagne, cela
fait disparaître l'obstacle le plus considérable à l'opportunité pour la Cour de
donner un avis consultatif. Le but d’une demande d’avis consultatif est
« d'éclairer les Nations Unies dans leur action propre » (C.I.J. Recueil 1951,
p. 19; C.I.J. Recueil 1971, p. 24) à.

' Le projet de résolution présenté par le groupe africain est le « fruit de longues
négociations » (représentant de la Haute-Volta, A/C.4/SR.2130) et il reflète un « esprit
de compromis » (représentant de la Côte d'Ivoire, A/C.4/SR.2131).

> Test à noter que la résolution 3292 (X XIX) a été votée dans le cadre de l'examen du

point 23 de l’ordre du jour de la vingt-neuvième session relatif à l’« Application de la
déclaration sur l'octroi de l'indépendance aux pays et aux peuples coloniaux ». Au
contraire la proposition du roi du Maroc (lettre du 23 septembre 1974) était conçue
comme une demande tendant à faire régler le différend entre le Maroc et l'Espagne
conformément à l'esprit et à la lettre du chapitre VI de la Charte.
_ * L'ordonnance de la Cour du 22 mai 1975 n’affirme pas qu'il existait un différend
juridique relatif au territoire du Sahara occidental entre le Maroc et l'Espagne mais
qu'il « paraissait » y en avoir un; elle n'a été rendue qu'à l’occasion de demandes
concernant la désignation de juges ad hoc.

138
147 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

DEUXIÈME PARTIE

La Cour n’avait pas la possibilité de faire une investigation historique sur
l’existence de liens juridiques mais, comme je l’ai déjà dit, elle pouvait
examiner la valeur de preuve des renseignements et documents apportés par
les parties concernées pour emporter raisonnablement la conviction quant à
lexistence des liens en question.

I. Liens avec le Royaume du Maroc

1. Considérations préliminaires

Pour ce qui-est des liens du Sahara occidental avec le Maroc, les données
connues amènent à penser que le Maroc avait des raisons, et même avait
raison, de considérer que le Sahara (Mauritanie incluse) était un territoire qui
s’ouvrait à l'expansion naturelle de son empire. Tout semblait prédestiner le
pays à l’occupation marocaine. Le Maroc était un peuple organisé en Etat, le
Sahara était habité par des tribus tenues pour « féroces » par les Marocains et
le Maroc était le seul Etat voisin ayant la même foi musulmane. A noter aussi
les relations évidentes que les deux pays ont entretenues pendant toute
l’histoire.

Il faut remarquer une particularité de ces relations: c’est que seules celles du
sud au nord ont eu des effets permanents. Les Sahariens qui pénétraient au
Maroc s’y établissaient, oubliant le territoire pauvre et difficile du Sahara. Les
expéditions marocaines au Sahara, qu’elles fussent guerrières où commer-
ciales, étaient au contraire sans prolongement; la vie au Sahara était trop dure
pour les Marocains. Au moment de la colonisation des territoires africains, le
Maroc n’a eu ni la force ni même l'intérêt de faire concurrence aux Puissances
européennes ou de s’opposer à la colonisation. On peut en dire autant en ce
qui concerne tout le territoire du Sahara, de la Mauritanie et du Sahara
occidental.

Il existait des liens entre le Sahara et le Maroc, mais de nature transitoire
et sans signification juridique ou politique. Dans sa préface au livre de
M. Rachid Lazrak, M. Paul Reuter se référe 4 ces liens, dont il dit que ce
sont des

«liens peut-être fragiles et intermittents, mais qui étaient les seuls par
lesquels ces territoires étaient en union avec un monde qui leur apportait
la culture islamique et les éléments d’une vie politique » (Le contentieux
territorial entre le Maroc et l'Espagne, Casablanca, 1974, p. 9).

M. Rachid Lazrak indique la raison qu’oppose le ministre du Sultan à
loccupation de Mackenzie: « Tout le Sahara peuplé de Musulmans appar-
tenait, en vertu du chraa, au Sultan du Maroc » (p. 142).

Dans les pages qui suivent, je ne prétends pas entrer dans l’examen des

faits controversés par les parties concernées; je me limiterai à indiquer

139
148 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

quelques-unes des raisons qui m'ont amené aux conclusions que je
formule.

2. Liens religieux

L’appartenance au Dar el Islam est un lien puissant. Le monde des
croyants musulmans s’oppose à celui des infidèles (Dar el Harb), opposition
qui justifie l’appel à l’entraide dans les cas de guerre sainte (jihad). Il ne faut
pas confondre ce lien avec les liens juridiques ou politiques !.

«A l’avènement des Abbassides … le régime de la Communauté
[musulmane] s’estompa devant l'apparition de l'esprit provincial: on vit
en effet l'Espagne Omeyyade et le Maroc Idrisside se séparer du reste de
l'Empire Musulman; d’autres défections eurent lieu en Orient même; les
populations de ces pays estimaient alors qu’elles constituaient des
ensembles bien autonomes. » (Hajji, « L'idée de nation au Maroc et
quelques-uns de ses aspects aux XVIe et XVII siècles», Hespéris
Tamuda, Rabat, 1968, p. 110; voir aussi p. 114-115.)

« Au cours des siècles, la majeure partie des populations marocaines se
montrera aussi fidèle à sa foi qu’attachée à son indépendance » (Terrasse,
Histoire du Maroc, IE, p. 424) 2. L’Islam, qui n’a pu être le ciment de l’unité
marocaine, n’a pas profondément relié le Maroc au monde extérieur:
« L’Islam n’a guère fait que donner une forme légale à la xénophobie foncière
des populations marocaines » (ibid., p. 431) 3.

3. Continuité territoriale

Il est nécessaire d’examiner la situation géographique du Maroc et du
Sahara. Le représentant du Maroc à l’Assemblée générale a soutenu qu’il y a
une présomption de l'appartenance du Sahara occidental au Maroc, en vertu
de la contiguité et de la continuité territoriales (A/C.4/SR. 2117).

Les renseignements dont j'ai pu disposer montrent qu’il y a plutôt une
discontinuité bien marquée entre le territoire du Maroc et celui du Sahara
occidental.

D’après les remarquables études de R. Montagne (Hespéris, XI, fasc. 1-2,

! Sur l’argument religieux, voir la critique du conseil de la Mauritanie au cours de
l’audience du 9 juillet.

2 « L’Islam n’a pu vaincre l’esprit d'indépendance des peuples musulmans » (Hajji,
op. cit., p. 110; voir aussi Terrasse, op. cit., II, p. 424-431). L’ambition impérialiste des
sultans s’appuie sur les liens religieux, « tout le Sahara peuplé de musulmans et
n’appartenant pas à un souverain appartient, en vertu du chrâ, au Sultan du Maroc »
(Miège, Le Maroc et l'Europe, NII, p.305). Le Sultan se considère aussi comme
souverain du Soudan (loc. cit. note 6). -

3 Sous le règne de Moulay Hassan, Ahmed en Naciri, envisageant les réformes
militaires du Sultan, constate: « Les soldats veulent apprendre le métier des armes pour
défendre la religion et la perdent en l’apprenant » (Miège, op. cit., IV, p. 416, note 4).

140
149 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Rabat, 1930, Congrès pour la mise au point des connaissances sur le Sahara,
p. 111 et suiv.), il semble établi qu’il existe une frontière naturelle marquée par
le Djebel Bani et les Kem-Kem, ou petits monticules, qui sont une série de
coilines isolées les unes des autres; c’est un véritable mur percé de créneaux ou
défilés, c’est la ligne des R’négats. Dans ces défilés, se trouvent des oasis de
montagne, des haltes ou relais dont le nom commence toujours par le mot
foum (bouche). Cette ligne joint les points par lesquels le Maroc débouche
vers le Sahara. « Par foum on passe d’un monde à un autre. Ce changement est
très net, brutal même. » Il est accusé par d'innombrables indices: changement
de végétation, changement d’habitudes, changement de mode de vie, chan-
gement de coutumes, différence architecturale, différence géologique et
changement de langue (le hassania) surtout (Thomas, Sahara et com-
munauté, Paris, 1960, p. 31 et suiv.; Marchat, « Frontière saharienne du
Maroc », Politique étrangère, XXII, 1957, n° 6, p. 638 et suiv.; La République
islamique de Mauritanie et le Royaume du Maroc; Husson, Les frontières
terrestres du Maroc, 1960, p. 37-38).

On doit noter en particulier l’existence de la zone présaharienne. Elle est
constituée par des

« formes successives de passage entre la vie des hommes du Nord et du
Sud ». Il [Montagne] en distingue cinq, pour arriver aux Ait Youssa, qui
nous apparaissent comme le dernier type de transition entre le petit
nomade du Noun et le grand saharien comme les Regueibat. C’est alors
qu’on franchit le Dra pour atteindre le Hamada qui, toujours selon
Montagne, est la véritable rive du désert occidental » (Marchat, op. cit.,
p. 638). |

Après la zone présaharienne, on trouve le Sahara occidental, dont on dit
qu'il « a une incontestable individualité » (Célérier, « Le Sahara occidental,
Problèmes de structure et morphologie », Hespéris, XI, fasc. 1-2, 1930, p. 2).

4. Zone présaharienne et limites du Royaume du Maroc

Selon des témoignages concordants d’historiens et de géographes, l'Empire
marocain avait sa limite sud en bordure de la zone présaharienne. Son statut
politique était singulier. Le Sultan prétendait en être le souverain et il était
considéré comme tel de jure, quoique non de facto, dans les cartes géo-
graphiques et par les Etats européens. Situation étrange: les limites du Maroc
restaient indéterminées. Les autorités marocaines ne pouvaient les préciser et
devaient donner des réponses dilatoires aux questions que les Espagnols leur
posaient à ce sujet.

Le bled siba relevait du pouvoir des chefs ou cheiks locaux, en lutte ou alliés
entre eux, et les relations avec le makhzen variaient constamment, selon que le
Sultan approchait avec des forces ou qu’on avait besoin de son aide dans les
querelles internes. La zone du Sous était dans cette situation instable, qui se
compliquait encore du fait que des principautés presque indépendantes

141
150 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

échappaient plus ou moins au pouvoir du Sultan. Les cartographes connais-
saient bien la zone de la côte, mais devaient tenir compte de ses variations.
Cela explique que dans les cartes du Maroc, dès le XVIIe jusqu’au XIX¢ siécle,
la frontiére du Maroc est placée au cap Noun, au sud du Noun, au nord du
cap Noun, à la rivière Messa, au cap Agulon, au cap Juby, à l’oued Draa,
limitée par la région des Maures indépendants et par le Royaume ou Etat de
Sidi Hicham et de l’oued Noun. Sur ces principautés, on nous dit: « Taze-
roualt correspond à l’Etat de Sidi Hichâm … [il] renferme la bourgade de Iligh
et le tombeau (Koubba) de Sidi Ahmed-Ou-Moussa » (H. de Castries,
« Notice sur la région de l’oued Draa », Bulletin de la société de géographie,
1880, tome XX, p. 500). Le pays de l’oued Noun (au sud de Tazeroualt) était
appelé aussi, du nom du fondateur de la dynastie, Etat de Abid Allah Ou
Salem; les représentants en étaient en 1880 les frères Beyrouk.

« Tazeroualt et l’oued Noun n’ont jamais dépendu, en réalité, du
Maroc. Cependant, d’après l’auteur du Rodh-el-Kartas, le souverain
Almohade Abdel Moumen (1159) étendit son autorité sur ces contrées. »
(Castries, op. cit., p. 501.)

Il convient de noter que, vers 1765, la majeure partie de la confédération
des Tekna, établie à l’embouchure du Draa, s'était libérée du contrôle
marocain !. Les Tekna marocains ne doivent pas être confondus avec les
Tekna libres du Sahara 2.

La situation politique de la zone était encore compliquée par le fait que les
chefs de la zone étendaient leur pouvoir, ou prétendaient détenir le pouvoir,
dans la zone de Tarfaya. Ainsi Beyrouk conclut comme un pouvoir indé-
pendant des accords avec Mackenzie pour l’établissement d’un entrepôt au
cap Juby et il essaya de pousser les Puissances européennes à construire un
port dans la région, contre les intéréts et malgré l’opposition du Sultan. Cela
n’empécha pas à un certain moment, lorsque les différends des Beyrouk avec
les Marocains prirent fin, Beyrouk d’être nommé caïd par le Sultan; mais, de
ce fait méme, Beyrouk vit disparaitre son autorité sur les tribus Tekna (Trout,
Morocco’s Saharan Frontiers, Genéve, 1969, p. 151).

La poussée des armées frangaises devait tout changer (F. de la Chapelle,
« Esquisse d’une histoire du Sahara occidental », Hespéris, XI, fasc. 1-2, 1930,
p. 90). Mais, comme le disait Miége dans son précis sur le Maroc, c’est aux

_ |! Le conseil de la Mauritanie observe aussi que « la confédération des Tekna, près de
l'embouchure du Draa, échappait elle-même en partie au contrôle du Sultan»
(audience du 9 juillet).

2 La distinction est du colonel Lahure, cité par F. dela Chapelle, « Les Tekna du Sud
Marocain », L'Afrique française, 1933, p. 791. La Chapelle ajoute: « Cette division, si
superficielle qu’elle soit, synthétise bien la situation réciproque des nomades et des
sédentaires », en soulignant que « les limites ne sont pas toujours précises entre les deux
genres de vie ». .

142
151 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

forces de la France que le Maroc dut la pacification des zones insoumises.
« Pour la première fois, l’ensemble du pays dépendait d’un même pouvoir
central. L’immédiate conséquence en fut la prise de conscience nationale. »
(Miège, Le Maroc, Paris, 1950, p. 43.)

Cette particularité du bled siba explique et justifie la clause dite des
naufragés de la zone du Sous !. On en trouve l’origine dans le traité de paix et
de commerce du 28 mai 1767 ? entre le sultan du Maroc et le roi d’Espagne.
Plus tard elle devient une clause habituelle dans les traités du Maroc avec les
Puissances européennes 3. C’est que l’idée de la souveraineté impliquant la
responsabilité pour les faits illicites des sujets est bien connue du Maroc. Pour
affirmer la notion d’un Maroc souverain dans toutes les régions qu'il
revendique comme lui appartenant, Moulay Hassan décide de discuter des
demandes d’indemnités qu’on lui présente, afin que ne soit pas mise en doute
son autorité sur ces territoires, augmentant ainsi, dit Miège, l’hémorragie de
numéraire dont souffre l’Etat (Le Maroc et l’Europe, IT], p. 357; IV, p. 417).

Une autre conséquence de cette étrange situation du bled siba est que les
autorités marocaines ne peuvent fixer la frontière sud de l’Empire marocain.
Les demandes réitérées des Puissances européennes sur les limites du Maroc
ne trouvent pas de réponses précises. Tout au plus invoque-t-on les vieilles
aspirations impériales (Miége, op. cit., III. p. 305-306). Le sultan El Hassan
Ben Mohammed répondra aux demandes pressantes espagnoles que les
frontières du territoire sur lequel s’exerce sa souveraineté sont: « L’Egypte
d’un côté, le Soudan d’un autre et Maghnia d’autre part» (documents
présentés par le Royaume du Maroc, ann. 9 (A), 11 et 12).

L'opinion générale à l’époque est que la zone du bled siba a sa limite
extrême à l’oued Draa (Trout, op. cit., p. 137). Sir John Drummond Hay,

1 Les habitants de cette zone avaient l’habitude de faire captifs les naufragés qu'ils
trouvaient sur leurs côtes et de ne les délivrer que moyennant de fortes rançons. En face
des réclamations des Etats dont les captifs étaient ressortissants, les sultans devaient
aider à leur rachat, au besoin en, payant eux-mêmes la rançon.

2 Dans le texte reproduit par Lazrak, l’article 18 du traité énonce: « S. M. Impériale
s’abstient de délibérer au sujet de l'établissement que S. M. Catholique veut former au
sud de la rivière-Nun (oued Noun) car elle ne peut se rendre responsable des accidents
et des malheurs qui pourraient se produire, vu que sa souveraineté ne s'étend pas
jusque-là et que les peuplades vagabondes et féroces habitant ce pays ont toujours
causé des dommages aux gens des Canaries et les ont même réduits en captivité » (op.
cit., p. 389-390). Clause en harmonie avec la lettre du Sultan au roi Charles III
(informations et documents du Gouvernement espagnol, III, ann. 7, app. 2). L’un et
l’autre ont été, au cours des exposés oraux devant la Cour, l’objet d’une polémique sur
la traduction et le sens des documents en arabe. (Sur le traité, voir audiences des 3, 21 et
25 juillet; sur la lettre du Sultan, voir audiences des 21 et 25 juillet.)

3 Cette clause figure dans le traité entre le Maroc et les Etats-Unis du 25 janvier 1787,
dans l’article 22 du traité de paix, d'amitié, de navigation, de commerce et de pêche
entre le Maroc et l'Espagne du 1¢ mars 1799 et dans les traités du Maroc avec la
Grande-Bretagne (8 avril 1791), les Etats-Unis (16 septembre 1836) et la Grande-
Bretagne (9 décembre 1856).

143
152 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

défenseur attitré des droits du Maroc, déclare que « la domination légale ! du
Sultan ne s’étend pas au-delà de l’oued Draa » (Miège, op. cit., III, p. 305,
note 3).

Dans son exposé oral devant la Cour, l’un des conseils de la Mauritanie,
tout en tachant de montrer que le bled siba s’étendait au-delà du Draa, a dû
avouer que plus on se rapprochait du Draa, « plus l’allégeance au Sultan se
diluait, pour disparaître totalement au niveau de l’oued Sakiet El Hamra »
(audience du 9 juillet).

L’achat par le Sultan dela factorerie de Mackenzie au cap Juby, en vertu du
traité du 28 novembre 1895, ne change pas la situation de la zone. La
confédération des Tekna ne reconnaît au Sultan que son autorité religieuse.
La vieille factorerie du cap Juby est une enclave aux mains du Sultan
considérée comme une place extra-territorialisée, avec une garnison militaire
minime et sans influence aux alentours 2.

5. Cartes géographiques

La nature toute spéciale du bled siba révèle son importance dans le cadre
des relations internationales. Même si, pendant des années ou pendant un
siècle, le Makhzen n’a exercé aucune autorité dans un territoire du bled siba,
ce territoire reste toujours considéré par les Puissances européennes comme
étant de jure sous l’autorité du Sultan. Au fond les Puissances considèrent les
territoires du bled siba comme des zones réservées à l’influence de l’autorité
chérifienne. C’est cette reconnaissance internationale qui permet de parler
d’une souveraineté, qui n’est presque jamais exercée.

Cette caractéristique du bled siba justifie l'importance à accorder aux
cartes géographiques, qui montrent quelle était l’opinion internationale de
l’époque sur les frontières reconnues à l’Empire marocain. Elle a pour
conséquence de limiter la possibilité, pour les Puissances, d'occuper certains
territoires et d’obliger ces Puissances à les considérer comme inclus dans le
devoir de respecter l'intégrité de l’Empire chérifien (acte d’Algésiras du 7 avril
1906; déclaration franco-espagnole du 3 octobre 1904).

La Cour a disposé d’une importante documentation cartographique four-
nie par le Gouvernement espagnol, conformément à la demande de I’As-
semblée générale de soumettre à la Cour tous renseignements et documents
pouvant servir à élucider les questions posées. Dans l’annexe B-1 on trouve
quarante-quatre cartes datées de 1630 à 1887 et éditées en France, en
Angleterre, aux Pays-Bas, en Italie, en Allemagne, en Autriche et en Amé-
rique du Nord. Dans l’annexe B-2, il y a encore six autres cartes éditées en
France et en Allemagne. Ainsi que je l’ai dit, ces cartes décrivent la frontière
sud du Maroc comme longeant divers caps et rivières du bled siba, mais ne la

! C'est-à-dire non de facto, mais de jure ou à titre de zone d'influence légitime de
l’autorité du Sultan. .

2 Tl est à noter que le cap Juby, bien qu’il soit au-delà du Draa, est au nord du
parallèle 27° 40’ et plus loin encore de l’oued Sakiet El Hamra. Le Sultan soutenait
contre la Grande-Bretagne que le district dépendait de son autorité, mais il avouait n’y
posséder « pas le plus petit pouvoir de contrôle » (Miége, op. cit., ITI, p. 305).

144
153 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

portent jamais au-delà de l’oued Draa, ce qui coincide avec les témoignages
écrits de l’époque.

Sur la carte V de l’annexe B-2, tirée de Die Deutsche Handelsexpedition
1886 par le Dr R. Jannasch, Berlin, 1887, on remarque clairement les
anciennes frontières du Maroc (alte Grenze von Marokko), établies sur l’Atlas,
et les frontières des territoires se trouvant dans une situation de dépendance
envers le Sultan (Grenze derjenigen Länder, welche zum Sultan von Marokko
im Abhängigkeits-Verhältniss stehen, c’est-à-dire le bled siba), lesquelles
suivent l’oued Draa.

Les limites du pays du Sous se voient sur la carte XI (ann. B-2), tirée de
lPœuvre de R. Montagne, Les Berbères et le Makhzen dans le sud du Maroc.
Elles vont du Haut Atlas jusqu’à l’oued Draa !.

L'importance des cartes géographiques 2 comme preuve des limites entre
Etats est évidente et elle semble décisive lorsque les témoignages coïncident.
En l'espèce les cartes montrent bien que la communauté internationale
considérait l’oued Draa comme la limite sud du Maroc. Les connaissances et
Pobjectivité des auteurs de cartes de l’Afrique ne sont pas douteuses. I] est vrai
qu’il y avait à l’intérieur del’ Afrique une terra incognita, mais la situation des
territoires près des côtes était bien connue. Les intérêts commerciaux et
politiques à l'égard de ces régions étaient considérables et les informations
des navigateurs, commerçants et voyageurs étaient continuelles.

6. Liens historiques avec le Maroc

Le fait que le Maroc ait affirmé des droits de souveraineté sur le Sahara
occidental appelait l'examen, comme question de fait, de la façon dont ces
droits ont été acquis et de leur maintien éventuel au moment de la colonisa-
tion.

Le Maroc, auteur de la revendication, devait donc établir à la satisfaction
de la Cour à quel moment et par quels moyens l’Empire marocain a acquis le
Sahara occidental. Est-ce par voie de conquête? Y a-t-il eu une vraie
debellatio des tribus du Sahara? Est-ce par voie de cession ? Par quels traités?
Est-ce par voie d'occupation? Le Sahara était-il terra nullius?

S'agissant de savoir s’il y a eu une intégration du Sahara occidental, il faut
voir comment le Maroc en a pris possession. Il faut que la possession ait été
effective et qu’elle n’ait été ni transitoire ni temporaire. Il ne suffit pas d’un

' Trout reproduit les cartes de Renou de 1844 et du ministère français de la guerre de
1848 (op. cit., p. 478-481). Dans la carte de Renou, on voit les limites de l'Etat de Sidi
Hicham. On trouve aussi des références à l’Etat de Sidi Hicham et à la région des
« Maures indépendants » dans les cartes XXIFI-XXIX, XXXIV et XLII (1830-1887) de
l’annexe B-1 des informations et documents présentés par le Gouvernement espagnol.

2 La seule carte fournie par le Maroc (en premier lieu dans son livre de documents)
a pu induire en erreur, car elle ne signale pas la frontière marocaine, mais une limite
entre les zones française et espagnole passant par le cap Blanc, ce qui se retrouve dans
une autre édition de la même carte produite par le Gouvernement espagnol et dans une
carte accompagnant le rapport des autorités françaises du Sénégal de 1891 et délimi-
tant la «sphère d'influence française» et le « protectorat espagnol » (documents
complémentaires présentés par le Gouvernement espagnol, ann. B-2, cartes I et IX).

145
154 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

vague animus possidendi, d’un « droit de voisinage » ou d’une appartenance
comme celle du Maroc au Dar el Islam.

Dans Vhypothése où l’une des incursions des Marocains en territoire
saharien aurait été considérée comme une prise de possession d’un territoire
sans maître ou comme une conquête, il fallait examiner si le retrait des forces
marocaines avait eu l’effet juridique d’un abandon. Selon le point de vue le
plus raisonnable, il y a abandon lorsque l'Etat envahisseur n’a pas établi dans
le territoire une administration rendant effective la continuité de son occupa-
tion et assurant l'intégration du territoire dans son organisation étatique. On
doit en outre prouver cette intégration ab extra en montrant que l’Etat
acquéreur était responsable envers les autres Etats des faits des autorités et
habitants du territoire !.

La colonisation espagnole s’est faite dans la période critique sans opposi-
tion marocaine, que ce fût de la part de l’armée ou du gouvernement. Cela
peut expliquer que le Maroc ait tenu à dire à la Cour que « le fait historique
n’est autre chose en ce qui le concerne que l’existence multiséculaire de l'Etat
marocain exerçant une possession immémoriale au Sahara occidental » et
qu'il ait ajouté que « le Maroc peut se prévaloir de l’exercice plusieurs fois
séculaire et historiquement démontré de la souveraineté au Sahara occi-
dental» et qu’«au moment de la colonisation espagnole le Maroc est
considéré comme le possesseur immémorial par la communauté internatio-
nale » (audience du 3 juillet).

Le Maroc était-il en possession du Sahara occidental au moment dela colo-
nisation espagnole? L’allégation de la possession immémoriale n’exempte
pas de la preuve de la possession. La possession immémoriale sive indefinita
se manifeste comme un fait actuel et évident dont personne ne connait le
commencement. Elle nécessite ia réalisation de deux conditions. L’une
positive: la preuve d’une possessio pacifique dans la période critique, exercée
depuis un temps si long qu’il n’y a plus souvenir du moment où elle n’existait
pas encore. L’autre négative: le caractère ininterrompu, c’est-à-dire ni spora-
dique ni transitoire, de la possession.

Le Maroc n’a pas essayé de prouver sa possession du Sahara occidental au
moment de la colonisation espagnole. Il a entendu prouver sa possession
immémoriale par une série de faits isolés établissant, selon lui, une possession
continue du sultan du Maroc à titre de souverain. I faut donc examiner ces
faits et voir s’ils offrent les conditions nécessaires pour entraîner une
conviction raisonnable quant à la preuve de la possession immémoriale 2.

1 Selon l’axiome de Bugeaud: « En Afrique, une expédition non suivie d'occupation
ne laisse pas de trace plus durable que celle faite par le sillage d’un navire sur la mer
immense. » (Bernard, Le Maroc, Paris, 1915, p. 350.)

2 Les allégations du Maroc laissent encore planer un doute non dissipé devant la
Cour: Quelle est la valeur des mêmes faits et arguments employés pour atteindre des
objectifs différents: revendication successive du Grand Maroc, de la Mauritanie, du
Sahara occidental, du nord du Sahara occidental?

146
155 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)
a) Relations continues entre le Maroc et le Sahara

Les exposés présentés à la Cour par le Maroc mentionnent comme des liens
historiques pertinents l'existence de relations immémoriales entre le Maroc et
le Sahara, ainsi qu’une série de faits particuliers cités comme preuves du
pouvoir du Maroc sur le Sahara occidental.

Dans la deuxième partie de son exposé écrit, le Maroc fait ressortir, en
mettant le texte en italiques, ’importance qu'il attribue à « ce fait essentiel
dans l'histoire marocaine: la conquête périodique du Maroc intérieur par le
Maroc extérieur Le plus souvent, une dynastie née au-delà de l'Atlas a
conquis le Maroc atlantique ».

Le passage cité est employé d’une manière équivoque: il semble avoir été
interprété comme signifiant qu’il y a deux Maroc, l’intérieur et l’extérieur, et
que le Maroc extérieur est le Sahara. Cette phrase de Pexposé marocain est
reprise mot pour mot de I’ Histoire du Maroc d'Henri Terrasse (Casablanca,
1949, I, p. 13). Il faut donc voir ce qu’est le Maroc selon cet auteur. Dans la
carte hypsométrique du Maroc qui est insérée dans son livre (p. 8-9), la limite
sud du Maroc est le Draa. Pour Terrasse, le Maroc a des façades mari-
times (p. 4-6) et des façades et accès terrestres (p. 6-10); en les étudiant, il
relève l’importance de la façade présaharienne du Maroc, c’est-à-dire la
place que

« ces confins semi-désertiques, parsemés d’oasis, ont tenu dans la vie du
pays. Leur rôle fut double: les oasis de vallées qui s’échelonnent du
Tafilelt au Draa, par le Gheris, le Todgha et le Dadès ont constitué un
couloir d’invasion et, par-la, une des entrées du Maroc...

Les oasis marocaines, qui ont été un vestibule et une entrée secondaire
du Maroc, furent aussi les ponts du désert. Les caravanes qui traversaient
le Sahara occidental aboutissaient au Draa ou au Tafilelt. » (P. 7.)

«ces liaisons caravaniéres avec le monde saharien et |’Afrique noire,
même lorsqu’elles furent continues, restèrent légères et fragiles.

Le Maroc est donc, dans son ensemble, un pays isolé. Il ne possède sur
l'extérieur que trois voies d’accès de valeur inégale...; enfin une longue
rue d’oasis qui ne donne guère d'accès directs qu’à l'extrême sud du
pays, mais qui est un des aboutissants du Sahara et du Soudan. » (P. 10.)

Dans la « Vue d'ensemble » qui termine l’œuvre de Terrasse, le Maroc
extérieur est considéré comme constitué par « le Maroc oriental » et « la zone
des oasis » (ibid., II, p. 460-464). De la zone des oasis, Terrasse dit encore:

« Les deux provinces occidentales de cette zone présaharienne, le Sous
et le bas Draa, eurent souvent urie destinée à part. Le Sous a toujours été
depuis les Almohades au pouvoir du Makhzen. Mais, de cette étroite
enclave, en bled siba, les Sultans n’ont que rarement pu étendre leur
emprise sur la montagne et les oasis. » (P. 463.)

147
156 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

I semble donc évident que, selon Terrasse (dont l’autorité est reconnue
tacitement par le Maroc), le Maroc extérieur est la zone présaharienne, dont
la limite est le Draa !, et donc que le Sahara occidental est en dehors des
frontiéres du Maroc.

b) Epopée almoravide

L’exposé écrit marocain (deuxième partie) a consacré plusieurs pages à
faire ressortir l'importance des Almoravides dans l’évolution du Maroc et ce
développement se fonde sur des citations de l’œuvre de Terrasse. L’exploit
étonnant des Sanhaja au Litham, la conquête du Maroc (ainsi que de l’Es-
pagne musulmane) par des Sahariens ont été considérés comme décisifs,
peut-être avec raison, pour l’existence du Maroc (Terrasse, op. cit., I, p. 256).
Mais union et la relation entre le Sahara et le Maroc ont été de bien courte
durée. D’autres passages du livre de Terrasse expliquent comment elles ont
pris fin. Abou Bekr, devenu seul chef du mouvement almoravide, voulant
régler des dissensions qui venaient d’éclater au Sahara, laisse le commande-
ment du Maroc almoravide à son cousin Yousof b. Tachfin « à qui il fait
épouser Zeïneb, préalablement répudiée suivant la loi. Au retour d’Abou
Bekr, Yousof devait lui rendre son commandement et son épouse » (p. 222).

« Yousof b. Tachfin avait affirmé son pouvoir et enraciné au Maroc le
mouvement almoravide. L’aventure des Sanhaja au voile, saharienne 4
ses débuts, devenait de plus en plus marocaine. Le retour d’Abou Bekr
allait être l’occasion d’un geste décisif.

Abou Bekr rétablit la paix au désert. Croyant avoir assuré les bases
mêmes du mouvement almoravide, il revint vers le Maroc pour y
reprendre ses conquêtes. Yousof b. Tachfin, sur le conseil de Zeïneb,
décida de ne pas rendre à Abou Bekr le pouvoir suprême, tout en évitant
une lutte à main armée. Il se porta au-devant d’Abou Bekr avec de riches
présents et une solide escorte. Lorsque les deux chefs se rencontrèrent,
Abou Bekr s’étonna de ces cadeaux: « C’est pour que tu ne manques de
rien au désert », lui répondit Yousof b. Tachfin. Abou Bekr comprit et il
retourna au pays des Lemtouna. Il était resté un Saharien; Yousof b.
Tachfin était devenu un Marocain...

Le mouvement almoravide au Maroc était pratiquement coupé du

1 La même limite suivant l’oued Draa est indiquée dans les cartes sur « Le Maroc au
temps des Idrissides » (I, p. 111),« Le Maroc entre les Idrissides et les Almoravides » (I,
p. 167), « Le peuplement du Maroc au début du XI° siècle » (I, p. 195), « Le Maroc sous
les Almoravides » (1, p. 233-234), « Le Maroc des Almohades » (I, p. 264-265), « Le
Maroc sous les Mérinides » (II, p. 24-25), « Les entreprises portugaises au Maroc » (II,
p. 113), « Le Maroc sous les Zenatta » (II, p. 152-153), « Le Maroc sous les Saadiens »
(LI, p. 168-169) et « Le Maroc sous les Alaouites » (II, p. 248-249).

Il faut noter aussi que l’existence de dynasties d’origine saharienne et les conquêtes -
du Maroc par les Sahariens (Almoravides, Ma el Ainin, El Hiba) ne signifient pas
l'annexion du Maroc au Sahara; ce sont des exploits sans avenir.

148
157 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

désert; il ne lui restait plus qu'une issue: achever la conquête du Maroc. »
(P. 223.)

Cette citation sert à montrer, au moyen d’une anecdote symbolique, la
rupture qui intervient à nouveau entre les deux mondes: le Sahara est oublié
par les Almoravides devenus Marocains. Ainsi le Maroc, sous les Almora-
vides, a comme frontière sud l’oued Draa (carte figurant dans Pouvrage de
Terrasse, I, p. 232-233).

c) Conquête de Tombouctou

Les incursions ou expéditions des sultans du Maroc ont un but bien limité.
Elles ont des raisons économiques bien connues. Il s’agit des mines de sel de
Taghazze, de la gomme arabique, de l’or et des esclaves noirs du Soudan. Le
sultan Moulay Ahmed el Mansour, est-il dit, arriva à établir son autorité dans
le Sahara, après sa conquête de Tombouctou. Son expédition victorieuse et
éclatante rententit dans tout le Sahara et, à sa suite, le Maroc put maintenir
son influence sur le Soudan. Celle-ci dura de 1591 à 1612. Le sultan Moulay
Ismaïl s’intéressa à nouveau au Soudan, surtout pour acquérir des esclaves
noirs, et il réussit à le mettre sous son influence; mais, à sa mort en 1727, le
tribut de Tombouctou cessa.

Les expéditions marocaines vers le Soudan eurent une influence éphémère
au Sahara. Les sultans n’avaient d’intérét pour ces lieux désertiques que dans
la mesure où le chemin à suivre pour arriver au Soudan les traversait. Les
tribus sahariennes n’étaient pas en mesure de résister, mais elles recouvraient
toute leur liberté après le départ des forces marocaines. On doit noter aussi
que les expéditions marocaines suivaient le parcours ordinaire des caravanes,
c’est-à-dire le trajet de Tindouf au Sénégal, en laissant de côté l’actuel Sahara
occidental, chemin plus éloigné et inhospitalier.

Malgré le caractère très limité de ces conquêtes, elles laissèrent un souvenir
durable. Elles expliquent les réponses données aux Puissances européennes
par les autorités marocaines qui ont prétendu que les domaines du Sultan
allaient jusqu’au Sénégal, à Tombouctou et sa région, sous le prétexte que les
sultans avaient été souverains de ces territoires et se considéraient toujours
comme tels (Trout, op. cit., p. 137; qui cite Miège, op. cit., IT], p. 305). Ces
revendications trouvent leur écho dans l’idée du Grand Maroc prêchée par El
Fassi.

d) Tentatives de soumettre le Sous

Le sultan Moulay Hassan («le Sanguinaire ») arrive à établir l’autorité
chérifienne gravement entamée sous Mohammed XVII (1859-1873). Dans la
région du Sous, l'Etat maraboutique du Tazeroualt et la principauté des
Beyrouk ne reconnaissent pas leur dépendance envers le Makhzen. Les
énormes droits d'importation et d'exportation prélevés au port de Mogador,
qui détient le monopole du commerce de la région, poussent les cheiks du
Sous à se mettre en relation avec des Européens pour ouvrir des ports le long
de leurs côtes et y disposer ainsi de débouchés commerciaux libres d’impôts.

149
158 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

En 1879 Beyrouk signe pour Mackenzie une charte de concession donnant à
la North West African Company le monopole du commerce maritime dans
les territoires de l’oued Noun. Si Hossein, chef du royaume berbère du
Tazeroualt, a des pourparlers poussés avec des commerçants français pour
l'établissement d’un autre port. Il y a aussi des projets espagnols, allemands et
belges aux mêmes fins et avec les mêmes personnages.

Tout cela suppose un grave péril pour les finances et pour l’autorité du
Sultan, qui se décide à l’action militaire sur les conseils, semble-t-il, de sir
John Drummond Hay. En mai 1882 Moulay Hassan pénètre dans la plaine
du Sous avec une armée de quarante à soixante-dix mille hommes, selon les
évaluations. Les difficultés de ravitaillement ne lui permettent pas de pousser
jusqu’à Goulimine. Il n’y a pratiquement pas de combat. Les notables de
toutes les tribus de la région se présentent au Sultan et promettent de
s’opposer aux agissements des étrangers. Dès la fin du mois de juillet, l’armée
se retire (Miège, op. cit., III, P. 351).

Les résultats de cette premiére campagne ne sont pas décisifs. En 1884 un
mouvement insurrectionnel des tribus chasse les caïds nommés par le Sultan.
En 1886 Moulay Hassan décide de se remettre en campagne avec une armée
de quarante mille hommes. Le titre de caïd est donné dans toute la plaine du
Sous à de nombreux cheiks de Si Hossein. Décidé à occuper aussi complète-
ment que possible le Sous, le Sultan établit une série de postes à Tiznit, à
Kasbah Ba Amrane, à Assaka, à Goulimine (Miège, op. cit., III, p. 352-354).

Les deux expéditions de Moulay Hassan! ont pour effet la perte de
l'indépendance du Tazeroualt et de l’influence des Beyrouk, mais l’autorité
du Sultan, toujours plus nominale qu’effective, ne s'étend pas aux tribus
au-delà du Draa (Trout, op. cit., p. 153-155 et carte 16).

La décadence du pouvoir. du Sultan après le traité de 1884 s’aggrave
pendant le règne d’Abdel el Aziz I'V (1894-1908), que ses goûts européens et sa
propension à augmenter les impôts rendent impopulaire et qui se heurte à des
rébellions dans tout son Empire. Dans le bled siba en général et en particulier
dans le Sous, l’anarchie règne et les pillages deviennent de plus en plus
fréquents.

Malgré l'appui du Sultan, Ma el Aïnin se heurte à l'opposition non
seulement des Tekna mais aussi des Ait Moussa de Goulimine (Trout, op. cit.,
p. 156). L’indépendance des Sanhaja, des Regueibat, des Beraber et des
Touareg s'affirme et elle est à l’origine de nouvelles luttes entre tribus du
Sahara (F. de la Chapelle, « Esquisse d’une histoire du Sahara occidental »,
Hespéris, XI, fase. 1-2, 1930, p. 90).

Au moment où la colonisation espagnole de la Sakiet El Hamra aurait pu
commencer (traité du 27 novembre 1912), l'autorité du Sultan a disparu dans

' Elles ne dépassent pas l’oued Noun (audience du 2 juillet). .

150
159 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

la zone !. C’est l’époque de la lutte des fils de Ma el Ainin contre les
Marocains, considérés par eux comme traitres a la cause musulmane.

Il semble que ce ne soit pas sans raison que l’on ait dit:

« Ainsi jamais, sauf au Soudan à l’époque de Al Mansour et au
Touat-Gourara pendant le règne de quelques sultans particulièrement
actifs, la souveraineté marocaine ne s'est exercée sur le Sahara » (Husson,
op. cit., p. 56; les italiques sont dans le texte).

e) Ma el Aïnin

Les porte-parole du Maroc ont donné une importance extraordinaire à la
figure de Ma el Aïnin, convaincus que sa vie et ses exploits appuient de façon
probante la thèse marocaine de l'intégration du Sahara occidental à l’Empire
marocain 2.

A l’Assemblée générale, M. Laraki a rappelé la conduite de Ma el Ainin, qui
a combattu avec acharnement la pénétration française, et il a demandé: « Y
a-t-il fait historique illustrant de façon aussi frappante la détermination
du peuple marocain à préserver son unité nationale et territoriale? »
(A/PV.2249.) Ses luttes contre le colonialisme au Sahara occidental et au
service du Sultan du Maroc ont été exposées dans la deuxième partie de
l'exposé écrit du Maroc.

L'intérêt du Maroc pour Ma el Aïnin est fort explicable. Ma el Aïnin, né au
Sahara, fonde Smara dans le territoire de la Sakiet El Hamra. Il aura des
relations étroites et amicales avec le sultan du Maroc pendant de nombreuses
années et des relations avec le Maroc jusqu’à la fin de ses jours. L’histoire de
la vie de Ma el Ainin et de ses fils contredit néanmoins de façon flagrante
l’idée que Ma el Aïnin est devenu sujet du Sultan et qu’il a fait de la Sakiet El
Hamra une partie intégrante du Maroc.

Ma el Ainin aurait pu être un autre Yousof b. Tachfin, le héros almoravide.
Lui aussi est originaire du Sahara et est une personnalité religieuse et guerrière
d’un prestige extraordinaire, exerçant une influence dominante sur plusieurs
tribus sahariennes. Mais les conditions sont autres qu’à l’époque des Almora-
vides. L'objectif de toute sa vie sera de lutter contre la pénétration française
qui se manifeste de plus en plus au Sahara. Il semble y être poussé non
seulement par le désir de livrer la guerre sainte à l’infidèle, mais aussi par la
nécessité de survivre. Les sources du commerce d’esclaves noirs, fondamen-
tales pour son économie, sont en effet menacées et l’avance française coupe

| Même la factorerie du cap Juby, qui avait été vendue par le Gouvernement
britannique au Sultan en 1895, « était abandonnée par le Sultan » en 1911 (informa-
tions et documents présentés par le Gouvernement espagnol, ann. 19, app. 11).

? Dans La République islamique de Mauritanie et le Royaume du Maroc, p. 10, Ma
el Aïnin est mentionné dans l'argumentation historique sur l’appartenance de la Mau-
ritanie au Maroc.

3 Il faut lire les renseignements donnés sur la vie de Ma el Aïnin par MM. Ould
Maouloud et Yedali Ould Cheikh (audience du 9 juillet).

151
160 SAHARA GCCIDENTAL (OP. IND. DE CASTRO)

de manière progressive et inexorable les voies de son commerce avec le
Sud.

Ma el Aïnin cherche dès lors des alliés partout. Il demande de l’aide aux
Allemands et aux Espagnols et surtout il s’efforce d’obtenir l’alliance du
Maroc, qui est la Puissance musulmane la plus voisine et qui se sent lui aussi
menacé par la France. De son côté, le Maroc voit dans Ma el Aïnin un allié au
Sahara, utile pour l’aider contre la progression des armées françaises qui
Yencerclent par le sud. Alliance naturelle, mais qui devient vite difficile en
raison de l’influence croissante exercée par la France sur le Gouvernement
marocain.

Le pouvoir de Ma el Ainin au Sahara est toujours limité. Sa politique, qui
s’appuie sur l’autorité du Sultan, et ses appels à l'union des tribus autour du
Sultan pour résister aux Français se heurtent à la méfiance des chefs des tribus
sahariennes à l'égard des Marocains, ainsi qu’à l’esprit d'indépendance des
Tekna et à l’inimitié du puissant cheik Sidia. En fait Ma el Aïnin ne perd
jamais son indépendance et son initiative politique; il n’est pas sujet du Sultan
et les autorités marocaines n’exercent pas la moindre influence dans le
territoire dominé par lui !.

Lorsque son alliance avec le Maroc est à son zénith, les lettres du Sultan et
de Ma el Aïnin contiennent maintes expressions d’amitié et de loyauté,
rédigées à la mode fleurie de l’époque; Ma el Aïnin y apparaît comme envoyé
par le Sultan pour l’union des mahométans du Sahara contre l’envahisseur
infidèle.

Mais les relations entre Ma el Aïnin et les sultans iront en se détériorant à
mesure que se fera le rapprochement du Maroc et de la France. Pendant
quelque temps, la politique du Maroc sera d’aider en secret Ma el Aïnin à
résister, en favorisant la contrebande des armes pour les Sahariens grâce à
l’enclave marocaine de cap Juby. La France ne tarde pas à se lasser du double
jeu du Maroc et impose finalement la convention du 4 mars 1910, par laquelle
le Maroc s’oblige à empêcher toute aide à Ma el Aïnin (art. 10). La
conséquence immédiate de la nouvelle politique marocaine sera une éner-
gique réaction de Ma el Aïnin contre le Maroc. Il se proclame sultan et
marche contre Fès, mais il est arrêté par l’armée du général Moinier et vaincu
à Tadla. Après sa mort, son fils El Hiba se proclame sultan en 1912 et,
envahissant le Maroc, il arrive à prendre Marrakech; il sera vaincu par
l’ârmée du général Mangin. Les troupes françaises évitent ainsi que le Maroc
ne soit conquis par une armée de Sahariens.

L’indépendance des successeurs de Ma el Ainin et des autres groupes de
tribus du Sahara qui ne les suivent pas se maintient jusqu’en 1934; la
« pacification » totale du Sahara, comme celle de la zone présaharienne, est le
résultat de la consolidation du « fait colonial ».

Il n’y a pas de preuves établissant que Ma el Aïnin ait pris possession de la

' Sur l’indépendance religieuse et politique à l’égard du Sultan, voir ses déclarations
au cours de son premier pèlerinage à La Mecque (audience du 9 juillet).

152
161 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Sakiet El Hamra ou de quelque autre territoire du Sahara au nom du sultan
du Maroc. Il y a des preuves que les tribus sahariennes de l’obédience de Ma
el Ainin ne se considéraient pas et n'étaient pas considérées comme des sujets
marocains. L’acceptation de l'autorité religieuse du sultan du Maroc était
précaire elle aussi; elle était invoquée tant qu’elle pouvait être utile pour
pousser à la lutte contre la France. Une fois perdu tout espoir d’aide de la part
du Maroc, le désaveu de l’autorité du Sultan ne pouvait prendre une forme
plus radicale: Ma el Ainin puis son fils El Hiba se proclamèrent sultans des
croyants et envahirent le Maroc.

f) Accord anglo-marocain du 13 mars 1895

Comme il a déjà été dit, il existe des preuves apparemment incontestables
établissant que la frontière du Maroc à l’extrême sud se trouvait tout au plus
à l’oued Draa. C’est en tenant compte de ce fait établi que l’on doit envisager
l'accord anglo-marocain de 1895 (Lazrak, op. cit., p. 172 et suiv.).

Cet accord met fin aux difficultés nées entre le Maroc et la Grande-
Bretagne au sujet de l’établissement de Mackenzie au cap Juby. Dans la
première clause de l'accord, il est dit que, si le Gouvernement marocain
achète ledit établissement à la North West African Company:

« no one will have any claim to the lands that are between Wad Draa and
Cape Bojador, and which are called Terfaya above named, and all the
lands behind it, because all this belongs to the territory of Morocco »
(Lazrak, op. cit., p 406).

La clause IT ajoute:

« It is agreed that this Government shall give its word to the English
Government that they will not give any part of the above-named lands to
any one whatsoever without the concurrence of the English Govern-
ment. » (Ibid.)

Ces textes sont considérés comme la reconnaissance de ce que la souveraineté
du Maroc ne s’étend pas seulement entre le Draa et le cap Bojador, mais sur
tout le Sahara occidental (ibid., p. 173).

Sur la valeur de l’accord, il faut faire les observations suivantes concernant
son but limité et l’attitude de la Grande-Bretagne et de la France en la
matière !.

La factorerie de Mackenzie a été la source de graves incidents et de
difficultés diplomatiques entre le Maroc et la Grande-Bretagne. L'accord
intervient à un moment où, étant donné sa mauvaise situation économique, la
North West African Company a intérêt à vendre, à un moment aussi où la
diplomatie britannique se trouve dans une situation incommode. Comment
continuer à jouer le rôle de protecteur du Maroc contre les convoitises des

! Sur la polémique autour de la traduction du texte arabe, voir audiences des 10 et
25 juillet.

153
162 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

autres Puissances en continuant à occuper le cap Juby contre la volonté du
Gouvernement marocain !?

La clause relative à l'étendue du territoire marocain s'explique comme une
faveur faite en apparence au Gouvernement marocain ?, mais il y a une
contrepartie en faveur de la Grande-Bretagne, celle-ci se réservant une
influence sur cette côte, opposable le cas échéant aux autres Puissances.

La portée internationale de la déclaration sur les domaines du Maroc est
très limitée puisque, comme l’a observé Delcassé, l'accord est res inter alios
acta (Trout, op. cit., p. 166), donc sans valeur envers les autres Puissances.

La déclaration est aussi en contradiction avec la conduite antérieure du
Gouvernement britannique. Mackenzie s’est en effet établi au cap Juby après
avoir été informé que l’oued Noun était indépendant du Maroc et que ce
territoire était sous le pouvoir du cheik Beyrouk. C’est Beyrouk qui en juin
1879 accorde à Mackenzie un petit territoire pour y installer sa factorerie.

Il est intéressant de lire la correspondance conservée dans les archives
britanniques sur l'établissement au cap Juby. Les autorités marocaines
affirment les droits du Sultan sur le cap Juby, en faisant valoir que les tribus
musulmanes habitant le territoire au sud du Draa jusqu’au Soudan et à
l'extrême sud du Niger n’ont pas d’autre souverain; que Moulay Ismail a
imposé son autorité dans le Sahara par la force des armes; et que lesdites
tribus, bien que rebelles, mentionnent le Sultan dans leurs prières. Les
autorités britanniques, tout en affirmant que leur gouvernement a le désir de
maintenir l'intégrité des possessions du sultan du Maroc, répliquent que
depuis toujours la limite extrême des domaines du Maroc est à Poued Noun,
que le pouvoir marocain dans le Sous même est très faible et qu’il est absurde
de confondre l’autorité religieuse avec l’autorité politique. Elles citent comme
preuve que le nom du sultan ottoman est mentionné dans leurs prières par des
musulmans d’Asie et d'Afrique, sans que personne les considère comme des
sujets turcs (informations et documents présentés par le Gouvernement
espagnol, ann. 20, app. 18-29).

Il importe de noter la valeur limitée que les Puissances concernées attri-
buent à l’accord de 1895. Le Gouvernement français s'empresse de prévenir le
Gouvernement marocain de ce que l'accord peut être contraire aux intérêts
du Maroc et que la deuxième clause doit s'entendre comme une référence au
cap Juby proprement dit et non au reste de la côte et à l’intérieur (ibid., ann. 2,
app. 35). A l’occasion des pourparlers préparatoires au traité secret de 1904
entre l'Espagne et la France, la France essaie de s’assurer de l'attitude de la
Grande-Bretagne. Au début de 1904, écrivant au ministre Delcassé à la suite

' Ce qui a été déjà invoqué par sir John Drummond Hay auprès du Gouvernement
britannique (Miège, op. cit., III, p. 302-303).

? La référence au cap Bojador a vraisemblabiement sa raison d’être dans l’inimitié
existant alors entre le Sultan et Beyrouk, qui se disait indépendant et maitre de la
principauté de l’oued Noun, laquelle, selon lui, s’étendait jusqu’au sud du cap Bojador.

154
163 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

des protestations de la presse espagnole, l’ambassadeur Paul Cambon précise
qu’elles sont

« d’autant plus spécieuses que la domination du Maroc entre l’oued
Draa ! et le Cap Bojador n’a jamais été admise par aucune Puissance, et
que c’est uniquement pour faire allouer des indemnités à ses nationaux
du Cap Juby que le Gouvernement britannique a reconnu la souverai-
neté du Maghzen sur cette côte » (Husson, op. cit., p. 36) 2.

La Grande-Bretagne ne fera pas d’objection au traité franco-espagnol du
27 novembre 1912 par lequel est attribuée à l'Espagne, au sud du Maroc, la
zone de la Sakiet El Hamra (jusqu’à la rencontre avec le parallèle 27° 40’ de
latitude nord), traité qui reprend dans leur intégrité les articles 5 et 6 du traité
de 1904.

g) Lettres annexes à l'accord franco-allemand du 4 novembre 1911

Dans ces lettres annexes, il est dit: « étant convenu que le Maroc comprend
toute la partie de l'Afrique du Nord s'étendant entre l’Algérie, l’Afrique
occidentale francaise et la colonie espagnole du Rio de Oro » (Lazrak, op. cit.,
p. 416). Ce membre de phrase a été considéré comme une reconnaissance par
la France et Allemagne de ce que la zone de la Sakiet El Hamra et même
toute la Mauritanie étaient à l’intérieur des limites du Maroc (ibid. p. 177).

Le véritable sens de ces lettres apparaît à leur lecture. Le Gouvernement
allemand tient à dire qu’il n’apportera aucun obstacle « dans Phypothése où
le Gouvernement français croirait devoir assumer le protectorat du Maroc ».
Il se dit heureux d’ajouter « que l’Allemagne restera étrangère aux accords
particuliers que la France et l'Espagne croiront devoir faire entre elles au sujet
du Maroc »; après cette phrase vient le passage déjà cité: « étant convenu... ».
Ce qui est convenu sur l'étendue du Maroc n’a d’autre but que de préciser les
régions d'Afrique dont l’Allemagne se désintéresse en faveur de la France et
que la France pourra mettre sous son protectorat ou coloniser — à moins
qu’elle n’en fasse l’objet d'accords avec l'Espagne —, zone dont fait partie le
Sahara tout entier, c’est-à-dire la Sakiet El Hamra et la Mauritanie.

Il convient aussi de noter que, dans les relations entre la France et
PEspagne, la Sakiet El Hamra est souvent considérée comme une partie du
Rio de Oro. Ainsi, dans une lettre de M. Pichon, ministre des affaires
étrangères, au ministre des colonies, en date du 2 avril 1913, il est dit qu’en

' Dans arrangement du 7 juin 1905 sur la limite entre le Sud algérien et l'Afrique
occidentale française, il est dit que le cap Noun constitue la frontière du Maroc. Le cap
Noun est à l'embouchure du Draa (cap Draa) (Trout, op. cit., p. 182-188).

2 [lest dit aussi que: « L'Espagne, installée au Ric de Oro au sud du cap Bojador, a

toujours considéré la côte s’élevant jusqu’au cap Juby comme lui appartenant, et des
cartes anglaises la lui attribuent. »

155
164 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

vertu des conventions franco-espagnoles du 3 octobre 1904 et du 27 novem-
bre 1912 la région de Smara fait partie de la colonie du Rio de Oro (Trout, op.
cit., p. 212 i).

II. Liens juridiques du territoire avec l’ensemble mauritanien

La question des liens juridiques de l’ensemble mauritanien avec le territoire
du Sahara occidental pose des « problèmes très difficiles », comme l’a
reconnu l’un des porte-parole de la République islamique de Mauritanie
(audience du 10 juillet). Cela est vrai s’il s’agit de soutenir que la Mauritanie
a des liens de souveraineté avec le territoire en raison des liens qu’avait, avec
ledit territoire, l’ensemble mauritanien au moment de la colonisation
espagnole.

La Cour avait, avant tout, à s'interroger sur l’existence même du sujet
auquel étaient attribués les liens ou droits de souveraineté. Au moment de la
colonisation espagnole, existait-il un ensemble mauritanien? L'ensemble
mauritanien avait-il alors la condition de personne juridique et la capacité
d’avoir des droits? Ce sont là des questions auxquelles, malgré les efforts les
plus courageux, on ne saurait trouver une réponse affirmative convaincante.

Sur la base des exposés présentés et des renseignements fournis par les
parties concernées, il apparaît comme une vérité incontestée qu’au moment
de la colonisation espagnole il y avait au Sahara un grand nombre de tribus
d'origines ethniques diverses, des tribus nomades, semi-nomades, sédentaires
ou semi-sédentaires formant des confédérations et des ligues éphémères
(Vémirat de l’Adrar fut une exception temporaire) en lutte continuelle entre
elles avec ce que cela comportait de razzias, de guerres, de vols et de
vengeances. À l’époque de la colonisation espagnole, on ne voit pas de signes
d’un ensemble, ni à l'extérieur, ni à l’intérieur. Chaque tribu, sans tenir
compte des autres, passait des traités, des accords et des contrats et faisait des
actes de soumission ou de protectorat à l’égard des Puissances européennes
ou du Maroc. Les tribus avaient entre elles des relations semblables 4 celles de
pouvoirs indépendants. C’était telle ou telle tribu qui s’engageait avec une
autre et non l’ensemble. On ne voit figurer l’ensemble en rien, ni pour rien; cet
ensemble n’acquérait ni ne possédait aucun droit, il n’avait ni responsabilités
ni devoirs juridiques ou non juridiques.

L'idée et même la réalité sociologique de l’ensemble mauritanien sont nées
après le «fait colonial» et en conséquence de celui-ci. La résolution du
28 août 1960 du comité politique de la Ligue arabe réuni à Chtaura (Liban)
considère la Mauritanie comme « une entité artificielle » (Livre blanc sur la
Mauritanie, Rabat, 1960, p. 117). Elle n’existait pas avant la colonisation
française. C’est pourquoi le Gouvernement de la République islamique de
Mauritanie a tenu à relever que: « Au XX¢ siècle, tout comme le Maroc, la

! Dans la carte administrative marocaine de 1934, le Rio de Oro commence à l’oued

Draa (Trout, op. cit., planche 31, p. 532-533). Dans le même sens l’arrêté résidentiel du
11 janvier 1935, art. 2, a) (documents présentés par le Maroc, ann. 89 (B)).

156
165 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Mauritanie a été profondément transformée par ce qu l’on a appelé le « fait
colonial français » (La République islamique de Mauritanie et le Royaume du
Maroc, Paris, p. 29).

Les populations du territoire qu’on aime appeler Bilad Chinguiti étaient,
au moment de la colonisation française, comme une nébuleuse sans forme
définie, composée de tribus et de sous-tribus mouvantes et changeantes, ayant
en puissance des possibilités imprévisibles. Comment donc appeler ensemble
ce qui, par l’union et la séparation d’autres groupes humains semblables, n’a
pris corps que par l’effet de l’organisation administrative et de la pacification
imposées par la France?

L'idée de l’ensemble chinguittien séduit comme un beau mythe patriotique
à respecter; mais un mythe ne saurait avoir de liens juridiques avec un
territoire quelconque.

Les considérations sur le nomadisme, pour intéressantes qu’elles soient du
point de vue ethnologique et même de lege ferenda, ne sauraient remédier au
manque d'unité des tribus et à l’inexistence d’un ensemble susceptible d’être
apprécié en droit.

La construction audacieuse d'une co-souveraineté des tribus sur des
territoires déterminés ne semble pas viable. Des tribus disparates ou même
ennemies ne peuvent se transformer de but en blanc en confédération ou en
fédération. On ne saurait non plus apparemment penser à une souveraineté
des tribus en mouvement continuel sur des parcours qui s’entrecroisent.

Le fait que les tribus fréquentent de façon continue un même parcours
pourrait être, comme usus continu et consenti, à l’origine d’une servitude
(comme celles que le droit international connaît), mais il n’est pas de nature à
faire naître un droit de souveraineté sur un territoire, d’autant moins que,
comme il a été dit à la Cour, les parcours changent selon les conditions
climatologiques et les relations entre les tribus et les Etats voisins.

Ces chevauchées sur des parcours établis, à travers les frontières des Etats
actuels, sont consenties et permises en vertu de relations de bon voisinage,
mais non imposées par le droit; à tout moment elles peuvent être suspendues
pour un motif important, par exemple une guerre.

Essayer de déduire de l’existence d’analogies ethniques, culturelles ou
géographiques l'existence de liens juridiques sur un territoire, c’est faire un
saut dans le vide; les porte-parole de la Mauritanie n’ont pu construire un
pont pour combler ce vide !.

Il faut enfin noter que, depuis le moment de la colonisation de la
Mauritanie par la France et selon le droit en vigueur à l’époque, c’est la seule
France qui aurait eu la personnalité voulue pour établir des liens juridiques
entre le territoire actuel de la Mauritanie et le territoire du Sahara occidental.

' «Le représentant de la Mauritanie insiste sur l'aspect humain, géographique,
ethnique et culturel, car l’aspect juridique de ce problème est loin d’en être l’élément
essentiel. Cet aspect juridique ne saurait, du reste, être valablement apprécié qu’à la
lumière d’un certain nombre de données fondamentales allant de l'attachement d'un
peuple a sa terre, d'une vie commune de tous les instants, aux préoccupations et à un
mode de vie identique. » (A/C.4/SR.2117.)

157
166 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

TROISIÈME PARTIE

Même dans l’hypothèse où la Cour aurait conclu qu’elle n’avait pas
compétence pour répondre à une quaestio facti comme celle de l’existence de
liens juridiques au moment de la colonisation espagnole, on n’en aurait pas
déduit pour autant qu’elle était incompétente pour répondre à la demande
d’avis consultatif.

1. Valeur juridique de la résolution 3292 (XXIX)

Il faut interpréter avec soin la résolution 3292 (XXIX) de l’Assemblée
générale, ce qui n’est pas une tâche facile. La résolution est le résultat d’un
compromis. Le représentant de la Côte d'Ivoire, qui l’appuie, ne cache pas
que c’est une « résolution inhabituelle » et qu’elle « ne donne peut-être pas
entièrement satisfaction » (A/C.4/SR.2131). C’est que le premier projet du
Maroc tendant à prier la Cour de donner un avis sur ses prétendus titres de
souveraineté (liens juridiques) sur le Sahara occidental se heurte à une
énergique opposition. Des membres du groupe africain et d’autres membres
de la Quatrième Commission craignent qu’une reconnaissance éventuelle de
ces titres par la Cour puisse être considérée comme ayant la force nécessaire
pour justifier l'intégration immédiate du Sahara occidental au Royaume du
Maroc au mépris des droits de la population du Sahara. C’est pourquoi, pour
éviter cette conclusion, on rappelle, au tout début de la résolution, la
résolution 1514 (XV) contenant la déclaration sur l’octroi de l'indépendance
aux pays et aux peuples coloniaux. Ii y a une autre référence à la même
résolution au paragraphe 3, concernant la politique à suivre par l’Assemblée
générale pour la décolonisation. On tient aussi à rappeler les huit résolutions
sur la décolonisation et l'indépendance du Sahara occidental. Enfin le droit à
Pautodétermination des populations du Sahara occidental est réaffirmé
conformément à la résolution 1514 (XV) !.

Dans la résolution 3292 (X XIX), voisinent deux thèses contradictoires, au
moins en apparence. Que faire? Il ne m’a pas semblé que la bonne méthode
fût de donner une interprétation restrictive ou négative, pour conclure que la
demande d’avis consultatif était sans objet. Il m’a semblé que la Cour devait
faire son possible pour aider l’Assemblée générale dans sa tâche de décoloni-
sation. La Cour était, à mon avis, en mesure d’arriver à une interprétation
positive, tout en tenant compte du but de la résolution et de l'esprit de
compromis qui est à son origine et tout en restant en harmonie avec la lettre de
la question posée à la Cour.

' Le représentant de la Côte d’Ivoire a précisé que les éléments nouveaux introduits
dans le projet de résolution 3292 (XXIX) par rapport au texte initial (celui du Maroc)
ont eu pour but de permettre à l’Assemblée générale de « rester conséquente avec
elle-même, à savoir, premièrement, la réaffirmation, dans le préambule, du droit à
l’autodétermination du peuple du Sahara espagnol » (A/C.4/SR.2131).

158
167 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

La raison de la demande d’avis est, nous dit-on, que l’on a constaté « une
controverse juridique au cours des débats » au sein de l’Assemblée générale. I]
est à noter qu'il s’agit d’une controverse juridique apparue au cours des débats,
particulièrement à la Quatrième Commission. Précieux éclaircissement
tendant à exclure que la question ait pour seul objet l’existence de liens car, si
tel était le cas, il s’agirait d’une question de fait et non d’une controverse
juridique. La controverse, ajoute-t-on, a surgi au cours des débats et la
question de l’existence de liens n’a même pas été effleurée au cours des débats
de la Quatrième Commission. Ces débats ont joué autour du choc de deux
thèses opposées: la renvendication du territoire sur la base des liens existant
prétendument au moment de la colonisation espagnole et le principe de
l’autodétermination.

La résolution 3292 (XXIX) justifie ensuite la demande d’avis consultatif en
disant que, à la lumière de l’avis donné, l’Assemblée générale aura à se
prononcer sur la politique à suivre pour accélérer le processus de décolonisa-
tion du territoire, conformément à la résolution 1514 (XV), dans les meilleures
conditions. À supposer que la question posée porte sur l'existence de liens, un
avis consultatif de la Cour disant que le Maroc ou l’ensemble mauritanien
avait des liens avec le territoire au moment de la colonisation espagnole laisse
toujours l’Assemblée devant la même difficulté, celle de savoir à laquelle des
deux thèses — intégration ou autodétermination — donner la préférence, ce
qui retarde le processus de décolonisation du territoire plutôt que cela ne
l’accélère.

La vraie difficulté à écarter, les doutes à dissiper ont leur source dans la
valeur implicite que le Maroc donne à de prétendus liens juridiques avec le
territoire. Le Maroc met en question toutes les résolutions sur l’autodéter-
mination du Sahara lorsque son représentant à l’Assemblée générale déclare:

« Toutes les résolutions et les recommandations votées [depuis dix ans
par l’Assemblée] se heurtent à une question préalable et préjudicielle:
celle de savoir si les deux provinces sahariennes [Sakiet El Hamra et Rio
de Oro] relèvent d’une souveraineté quelconque. » (A/PV.2249.)

L'existence, à la supposer prouvée, de prétendus liens du Maroc (ou de la
Mauritanie) avec le territoire au moment de la colonisation espagnole
rend-elle sans effet les résolutions sur l’autodétermination et l'indépendance
du Sahara occidental? C’est cette question qui plane au-dessus des débats de
l’Assemblée générale et il y a lieu de croire qu’elle n’est pas étrangère à la
demande d’avis consultatif adressée à la Cour.

Ces considérations peuvent aider à trouver le vrai sens des mots « quels
étaient les liens ». Ils peuvent être interprétés ainsi: quelle était la qualité de
ces liens, leur force et leur vigueur latente? Cela n’est pas forcer le sens littéral
des mots; c’est le sens le plus conforme au but de la résolution.

159
168 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Demander quels étaient les liens ou droits à un moment déterminé, c’est
s'interroger sur les conséquences qu’ils pourront avoir dans l’avenir. Un droit
est ou vaut aujourd’hui par les facultés qu’il permet d’exercer à l’avenir. La
valeur d’un droit réside dans le pouvoir qu’il donne, son contenu en puissance
dans l’espace et dans le temps, ses possibilités d’endurance ou de résistance
face à des événements nouveaux, à des changements du droit et à d'éventuels
motifs d'extinction.

2. Question du droit intertemporel

Pour accomplir la tâche à elle confiée par l’Assemblée générale, tâche qui
était de faire la lumière sur la vraie difficulté surgie au cours des débats, la
Cour devait, selon moi, préciser quelle pouvait être la force en puissance des
liens envisagés au moment de la colonisation du territoire par l'Espagne.
Avaient-ils la valeur de droits acquis auxquels le passage du temps n’appor-
tait aucun changement, ou de droits éventuels (A/C.4/SR.2124) que l’on
pouvait toujours exercer, ou étaient-ils soumis aux règles du droit intertem-
porel? La question n’est pas nouvelle, c’est celle de la valeur des droits
historiques !.

La Cour a déjà eu à considérer la valeur des liens juridiques selon le droit
intertemporel. Dans l'affaire des Minquiers et des Ecréhous, elle a estimé qu’il
n’est pas nécessaire de s’arréter à d’inutiles controverses historiques.

« La Cour considère qu’il suffit de dire que, selon elle, même si les rois
de France avaient un titre féodal originaire s'étendant aux Iles de la
Manche, ce titre a dû cesser d’exister comme conséquence des événe-
ments de l’année 1204 et des années suivantes. » (C.I.J. Recueil 1953,
p. 56.)

La Cour a donc jugé que le titre originaire perd sa valeur s’il intervient de
nouveaux faits à considérer selon un nouveau droit.

La même doctrine avait été formulée dans l’arbitrage de!’ Ile de Palmas (ou
Miangas). M. Huber avait dit:

« [Pour] savoir lequel des différents systèmes juridiques en vigueur à
des époques successives doit être appliqué dans un cas déterminé —
question du droit dit intertemporel —, il faut distinguer entre la création
du droit en question et le maintien de ce droit. Le même principe qui
soumet un acte créateur de droit au droit en vigueur au moment où naît
le droit, exige que l’existence de ce droit, en d’autres termes sa manifes-
tation continue, suive les conditions requises par l’évolution du droit. »
(Nations Unies, Recueil des sentences arbitrales, vol. IT, p. 845.)

' Un des conseils du Maroc semble avoir considéré ce point: « Ce qui fait l’actualité
de ce différend [celui du Maroc avec l’Espagnel, c’est que ces faits juridiques passés [les
prétendus liens juridiques] constituent des titres pour beaucoup d’entre eux, des titres
de souveraineté ayant des applications présentes et susceptibles d'entraîner des
implications présentes. » (Audience du 12 mai.)

160
169 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

Selon M. Gros, l'arbitre avait exprimé ainsi une double règle:

« Un fait juridique doit être apprécié à la lumière du droit qui lui est
contemporain.

Lorsque disparaît le système juridique en vertu duquel le titre a été
valablement créé, ce droit ne peut plus être maintenu dans le système
juridique nouveau, à moins qu’il ne se conforme aux conditions exigées
par ce dernier. »(C.I.J. Mémoires, Minquiers et Ecréhous, vol. II, p. 375.)

Le dictum de M. Huber a été l’objet d’observations de la part de com-
mentateurs selon lesquels la valeur donnée au droit nouveau serait excessive.
Mais, quel que soit le mérite de ces observations sur la manière dont M. Huber
a exprimé sa pensée, il est évident que sa décision arbitrale était juste. Comme
la Cour en 1953, M. Huber a considéré qu'à la suite du fait originaire
(découverte de l’île) était survenu un fait nouveau (prise de possession par les
Pays-Bas), lequel devait s’apprécier selon le nouveau droit.

Il faut donc tenir pour admis en droit international le principe général
accepté en droit intertemporel et que formule la régle tempus regit factum. La
naissance des liens ou titres sur un territoire doit étre déterminée selon le droit
en vigueur 4 ce moment. Le méme droit indique aussi la nature des liens et leur
valeur à l’époque. Il faut appliquer aussi la règle tempus regit factum pour
connaître la valeur juridique des nouveaux faits et leur influence sur la
situation déjà existante: les nouveaux faits seront soumis aux règles de droit
en vigueur au moment où ils viennent à se produire.

3. Nouveaux faits et nouveau droit

Dans l'affaire actuellement devant la Cour, on ne saurait ignorer les
changements de faits ni les modifications du droit applicable. Juste avant la
colonisation espagnole, le territoire avait un statut régi par le droit en vigueur
à ce moment-là. Mais ce statut n’était pas cristallisé et fixé ad aeternum. Il
était soumis aux changements des temps.

Il y a d’abord eu la colonisation. La colonisation est aujourd’hui
condamnée à ne pas survivre; mais le fait colonial a été un fait nouveau, avec
une influence sociologique et juridique. C’est avec raison que l’on a dit: « Au
XX: siècle, tout comme le Maroc, la Mauritanie a été profondément trans-
formée par ce que l’on a appelé le « fait colonial français » (La République
islamique de Mauritanie et le Royaume du Maroc, Paris, p. 29). La colonisa-
tion a créé des liens et des droits qui doivent être jugés selon le droit en vigueur
à l’époque.

Depuis l’entrée en vigueur de la Charte des Nations Unies, le territoire du
Sahara occidental est devenu « territoire non autonome » et la Puissance qui
l’administre a par conséquent le devoir de reconnaître le principe de la
primauté des intérêts des habitants du territoire et de développer la capacité
des populations de s’administrer elles-mêmes (Charte, art. 73).

Un fait nouveau est qu’en application de la résolution 1514 (XV) l’As-
semblée générale insiste auprès de la Puissance administrante afin qu'elle

161
470 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

prenne les mesures nécessaires pour mettre fin à la domination coloniale du
territoire. Cela ressort des résolutions rappelées dans la résolution 3292
(XXIX) !. On peut dire que, à la date de cette résolution, le droit alors existant
est fondé sur le principe selon lequel les populations des territoires non
autonomes ont le droit de disposer de leur propre destin et de décider
librement et par des moyens démocratiques soit de devenir indépendantes,
soit de s’intégrer à un Etat indépendant 2. Ce qui a comme conséquence que

' La résolution 2229 (XXI) du 20 décembre 1966 distingue entre le cas d’Ifni au sujet
duquel il est demandé à la Puissance administrante de « prendre ... les mesures
nécessaires pour accélérer la décolonisation » et « d’arrêter avec le Gouvernement
marocain ... des modalités de transfert des pouvoirs » et celui du Sahara espagnol au
sujet duquel il est demandé d’arrêter « les modalités de l’organisation d’un référendum
qui sera tenu sous les auspices de l'Organisation des Nations Unies afin de permettre à
la population autochtone du territoire d’exercer librement son droit à l’autodéter-
mination ».

La résolution 2354 (XXIB du 19 décembre 1967 prend acte de la déclaration de la
Puissance administrante d’après laquelle le dialogue est déjà engagé avec le Gouver-
nement marocain; et en ce qui concerne le Sahara insiste sur « l’organisation d’un
référendum » et « le droit à l’autodétermination » de «la population autochtone du
territoire ».

La résolution 2428 (XXIII) du 18 décembre 1968 prend acte de l’intention de la
Puissance administrante de signer un traité avec le Gouvernement du Maroc sur le
transfert du territoire d’Ifni; au sujet du Sahara, elle « Réaffirmele droit inaliénable du
peuple du Sahara espagnol à l’autodétermination » et invite la Puissance administrante
à arrêter « l’organisation d’un référendum » pour permettre à la population autochtone
du territoire d'exercer librement son droit à l’autodétermination. Ce qui est dit tout en
« Notant la différence de nature des statuts juridiques de ces deux territoires ».

La résolution 2591 (XXIV) du 16 décembre 1969 ne s'occupe plus d’Ifni (le traité de
Fès a été signé le 4 janvier 1969) et insiste au sujet du Sahara sur l’organisation d’un
référendum et sur le droit à l’autodétermination de la population autochtone du
territoire.

La résolution 2711 (X XV) du 14 décembre 1970 insiste d’une manière pressante sur
l’organisation du référendum et le droit de la population.

La résolution 3162 (XX VII) du 14 décembre 1973 « Réaffirme la légitimité de la lutte
des peuples coloniaux, ainsi que sa solidarité et son appui à la population du Sahara
dans la lutte qu'elle mène pour l'exercice de son droit à l’autodétermination et à
l'indépendance ÿ, « Réitére son invitation à la Puissance administrante à arrêter ... les
modalités de l’organisation d’un référendum ».

La résolution 3292 (XXIX) du 13 décembre 1974 réaffirme encore le droit à
l’autodétermination des populations du Sahara espagnol, conformément à la résolu-
tion 1514 (XV).

2 La résolution 1541 (XV) du 15 décembre 1960 a établi dans son annexe les
« Principes qui doivent guider les Etats Membres pour déterminer si l'obligation de
communiquer des renseignements, prévue par l'alinéa e) de l’articie 73 de la Charte des
Nations Unies, leur est applicable ou non. » A ce sujet, la résolution énumère les cas
dans lesquels un territoire non autonome a atteint la pleine autonomie (principe VI).
Quand l'autonomie est acquise par intégration à un Etat indépendant, l'intégration
« devra s’être faite dans les conditions suivantes:

a) Le territoire intégré devra avoir atteint un stade avancé d’autonomie, avec des
institutions politiques libres, de telle sorte que ses populations aient la capacité de
choisir en pleine connaissance de cause, selon des méthodes démocratiques et
largement diffusées;

b) L'intégration doit résulter du désir librement exprimé des populations du territoire,

162
171 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

l’on doit reconnaître aux populations le droit (droit acquis ou expectative de
droit non conditionnée) à décider de leur indépendance. La Cour a eu
l’occasion de s'exprimer sur ce point:

« En outre l’évolution ultérieure du droit international à l'égard des
territoires non autonomes, tel qu’il est consacré par la Charte des
Nations Unies, a fait de l’autodétermination un principe applicable à
tous ces territoires. La notion de mission sacrée a été confirmée et
étendue à tous les « territoires dont les populations ne s’administrent pas
encore complètement elles-mêmes » (art. 73). Il est clair que ces termes
visaient les territoires sous régime colonial. » (C.I.J. Recueil 1971, p. 31.)

« Du fait de cette évolution [du droit}, il n’y a guère de doute que la
« mission sacrée de civilisation » avait pour objectif ultime l’autodéter-
mination et l’indépendance des peuples en cause. Dans ce domaine,
comme dans les autres, le corpus juris gentium s’est beaucoup enrichi et,
pour pouvoir s'acquitter fidèlement de ses fonctions, la Cour ne peut
lignorer. » (C.I.J. Recueil 1971, p. 31-32.)

En déclarant que les liens juridiques qu’auraient pu avoir le Maroc ou la
Mauritanie au moment de la colonisation espagnole avec le territoire du
Sahara occidental sont soumis aux règles du droit intertemporel, la Cour n’a
pas donné une leçon à l’Assemblée générale sur la politique à suivre pour la
décolonisation du territoire. L’avis consultatif de la Cour se limite à dire que,
quels que soient les liens juridiques existant avec le territoire au moment dela
colonisation espagnole, juridiquement ces liens sont toujours soumis au droit
intertemporel et qu’en conséquence ils ne peuvent être un obstacle pour
l'application du principe de l’autodétermination.

CONCLUSIONS

Je me permets d’ajouter quelques mots pour résumer ma pensée.

Je crois que la première question posée à la Cour, sur la condition de
territoire sans maître du Sahara occidental, n’aurait pas dû être considérée
indépendamment de la seconde question. En le faisant, il me semble qu’on a
donné à la question un autre sens que celui qu’elle avait pendant les débats de
l'Assemblée générale. Si l’on tenait à le faire tout de même, il aurait été
préférable d’expliciter la réponse, en disant que le territoire n’était pas sans
maitre parce qu’il était habité, au moment de la colonisation espagnole, par
des tribus indépendantes. |

 

pleinement conscientes du changement de leur statut, là consultation se faisant
selon des méthodes démocratiquement et largement diffusées, impartialement
appliquées et fondées sur le suffrage universel des adultes. L'Organisation des
Nations Unies pourra, quand elle le jugera nécessaire, contrôler l'application de ces
méthodes. »

163
172 SAHARA OCCIDENTAL (OP. IND. DE CASTRO)

La seconde question portait sur les liens juridiques du territoire avec le
Royaume du Maroc et l’ensemble mauritanien, c’est-à-dire sur la nature de
ces liens au cas où ils auraient existé: étaient-ils des liens de souveraineté?
étaient-ils en tout cas soumis au droit intertemporel?

La Cour a répondu avec raison, et avec un remarquable degré d’accord
général, que ces liens n’avaient pas été des liens de souveraineté, donc qu’ils ne
pouvaient pas être considérés comme des titres pour une revendication ou
une demande de réintégration du territoire.

Pour arriver à cette conclusion, la Cour a étudié avec soin tous les
renseignements à sa disposition en tenant compte de leur valeur de preuve.

Mais, en se demandant s’il existait des liens juridiques autres que ceux de
souveraineté, la Cour a interprété la question qui lui avait été posée dans un
sens différent de celui qui avait fait l’objet de la controverse au sein de
l’Assemblée générale.

Il n’y a aucun fondement juridique pour considérer comme des liens ayant
force d’ob-ligare (vinculatio) les liens personnels et sporadiques du Sultan
avec quelques tribus indistinctes. Je n’ai trouvé aucun indice concret de
l'existence de tels liens.

Les liens du territoire avec l’ensemble mauritanien suggérés par l’avis
consultatif résultent des liens existant entre quelques tribus indépendantes et
leurs terrains de parcours nomadique. Il semble que, s’il en était ainsi, il y
aurait des liens entre chaque tribu et son territoire de parcours, mais rien de
plus. En tout cas, sur l’existence de ces liens, la Cour n’a disposé, à mon avis,
que de descriptions imagées et touchantes de la vie au désert, mais non de
données concrètes sur les tribus ayant droit et sur les lieux soumis à ces liens
qui répondent aux conditions propres aux preuves à présenter à un tribunal.

(Signé) F. DE CASTRO.

164
